 



Exhibit 10.1
STOCK AND ASSET PURCHASE AGREEMENT
by and between
PROQUEST COMPANY
and
SNAP-ON INCORPORATED
Dated as of October 20, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II TRANSACTIONS; PURCHASE PRICE
    12  
 
       
2.1 Sale of Stock and Foreign Assets/Assumption of Foreign Liabilities
    12  
2.2 Purchase Price
    12  
2.3 Payment of Purchase Price
    12  
2.4 Purchase Price Allocation
    12  
 
       
ARTICLE III ADJUSTMENTS TO PURCHASE PRICE
    13  
 
       
3.1 Closing Working Capital Value Adjustment Calculation
    13  
3.2 Closing Working Capital Final Determination
    13  
3.3 Closing Working Capital Purchase Price Adjustments
    14  
3.4 DCS Customer Payment Adjustment
    14  
3.5 Cooperation
    15  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
    15  
 
       
4.1 Corporate Existence
    15  
4.2 Corporate Authority
    15  
4.3 Absence of Conflicts
    15  
4.4 Acquired Entities
    16  
4.5 Governmental Approvals; Consents
    16  
4.6 Financial Statements
    16  
4.7 Absence of Changes
    17  
4.8 Title to Foreign Assets; Sufficiency of Assets
    17  
4.9 Real Property
    17  
4.10 Contracts
    18  
4.11 Litigation; Orders
    19  
4.12 Intangible Property Rights
    19  
4.13 Tax Matters
    20  
4.14 Labor Controversies
    21  
4.15 Employee Benefit Plans
    22  
4.16 Compliance with Laws
    23  
4.17 Finders; Brokers
    23  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.18 Environmental Matters
    23  
4.19 Customers and Suppliers
    24  
4.20 Books and Records
    24  
4.21 No Other Representations or Warranties
    24  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
    25  
 
       
5.1 Corporate Existence
    25  
5.2 Corporate Authority
    25  
5.3 Governmental Approvals; Consents
    26  
5.4 Finders; Brokers
    26  
5.5 Purchase for Investment
    26  
5.6 Financing
    26  
5.7 Litigation
    26  
 
       
ARTICLE VI AGREEMENTS OF ALL PARTIES
    26  
 
       
6.1 Operation of the Business
    26  
6.2 Buyer’s Actions
    28  
6.3 Other Offers
    28  
6.4 Mutual Cooperation; No Inconsistent Action
    29  
6.5 Public Disclosures
    30  
6.6 Access to Records and Personnel
    30  
6.7 Employee Relations and Benefits
    31  
6.8 Employee Relations and Benefits – European Employees
    33  
6.9 Seller Guarantees
    38  
6.10 Retained Names and Marks
    38  
6.11 Mail Received After Closing
    40  
6.12 Update to Disclosure
    40  
6.13 Seller Disclosure
    40  
 
       
ARTICLE VII CONDITIONS
    40  
 
       
7.1 Condition to the Obligations of the Buying Parties
    40  
7.2 Condition to the Obligations of Seller
    40  
7.3 Conditions to Obligations of Buyer and Seller
    41  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE VIII TAX MATTERS
    41  
 
       
8.1 Section 338(h) (10) Elections
    41  
8.2 Liability for Taxes
    42  
8.3 Tax Proceedings
    43  
8.4 Payment of Taxes
    43  
8.5 Tax Returns
    43  
8.6 Tax Allocation Arrangements
    43  
8.7 VAT
    43  
8.8 Indemnity for Secondary Tax Liabilities
    44  
8.9 Indemnity for UK Tax Liabilities
    45  
8.10 Cooperation and Exchange of Information
    45  
8.11 Tax Settlement
    45  
8.12 Conflict
    45  
 
       
ARTICLE IX CLOSING
    46  
 
       
9.1 Closing Date
    46  
9.2 The Buyer’s Deliveries
    46  
9.3 The Seller’s Deliveries
    46  
9.4 Deliveries by both Buyer and Seller
    47  
9.5 Inability to Obtain Consents and Approvals
    47  
 
       
ARTICLE X INDEMNIFICATION
    48  
 
       
10.1 Agreement to Indemnify
    48  
10.2 Survival of Representations and Warranties
    49  
10.3 Notice of Claims for Indemnification
    49  
10.4 Defense of Claims
    49  
10.5 Subrogation
    50  
10.6 Indemnification Calculations
    50  
10.7 Tax Treatment
    50  
10.8 Exclusive Remedy
    50  
 
       
ARTICLE XI TERMINATION
    51  
 
       
11.1 Termination Events
    51  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
11.2 Effect of Termination
    52  
11.3 Termination Fee
    52  
 
       
ARTICLE XII MISCELLANEOUS AGREEMENTS OF THE PARTIES
    52  
 
       
12.1 Notices
    52  
12.2 Transfer Taxes
    53  
12.3 Expenses
    53  
12.4 Non-Assignability
    53  
12.5 Amendment; Waiver
    54  
12.6 Schedules
    54  
12.7 Third Parties
    54  
12.8 Currency
    54  
12.9 Governing Law; Submission to Jurisdiction; Waivers
    54  
12.10 Injunctive Relief
    55  
12.11 Entire Agreement
    55  
12.12 Interpretation and Rules of Construction
    55  
12.13 Severability
    56  
12.14 Counterparts
    56  

 -iv-

 



--------------------------------------------------------------------------------



 



STOCK AND ASSET PURCHASE AGREEMENT
     This STOCK AND ASSET PURCHASE AGREEMENT, dated as of October 20, 2006 (this
“Agreement”), is by and between ProQuest Company, a Delaware corporation
(“Seller”), and Snap-on Incorporated , a Delaware corporation (“Buyer”). Seller
and Buyer may be referred to in this Agreement individually as a “Party” or
collectively as “Parties.” Capitalized terms used herein shall have the meanings
set forth in Article I unless otherwise defined herein.
     WHEREAS, Seller is the owner, directly or indirectly, of all of the issued
and outstanding shares of capital stock of the U.S. Companies, ProQuest Business
Solutions UK and the Retained Subsidiaries;
     WHEREAS, the U.S. Companies and their respective subsidiaries, and the
Retained Subsidiaries, with respect to certain assets (including the capital
stock of ProQuest Business Solutions UK, and the subsidiaries of ProQuest
Business Solutions UK), engage primarily in the business of developing and
deploying electronic parts and service information retrieval products and dealer
performance applications for the automotive, powersports and outdoor power
markets; and
     WHEREAS, Buyer wishes to buy or cause one or more of its Subsidiaries to
buy, and Seller wishes to sell, substantially all of the Business pursuant to a
transaction in which (a) the Buyer shall purchase and Seller shall sell all of
the issued and outstanding capital stock of the U.S. Companies, on the terms and
conditions set forth herein, and (b) the Buyer shall buy and assume, and Seller
shall cause its Retained Subsidiaries to transfer, certain assets and
liabilities of the Retained Subsidiaries pursuant to the Foreign Transfer, on
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the covenants hereinafter set forth,
and intending to be legally bound hereby, the Parties agree as follows:
ARTICLE I
DEFINITIONS
     Defined terms used in this Agreement shall have the following meanings
ascribed to such terms:
     “Acquired Entities” shall mean all of the U.S. Companies, and their
respective Subsidiaries, and ProQuest Business Solutions UK, and its
Subsidiaries.
     “Acquired Business” shall mean (i) the business conducted by any and all of
the Acquired Entities, (ii) the business conducted by the Retained Subsidiaries
with the Foreign Assets.
     “Acquisition Agreement” shall have the meaning prescribed to such term in
Section 6.3(b).

 



--------------------------------------------------------------------------------



 



     “Acquisition Proposal” shall mean any inquiry, proposal or offer from any
Person (other than the Buying Parties) relating to any (a) direct or indirect
acquisition (whether in a single transaction or a series of related
transactions) of assets included in the Acquired Business (excluding sales of
assets in the ordinary course of business) equal to fifty-one percent (51%) or
more of the value of the Acquired Business’s assets or to which fifty-one
percent (51%) or more of the Acquired Business’s revenues or earnings are
attributable, (b) tender offer for, or direct or indirect acquisition (whether
in a single transaction or a series of related transactions) of, fifty-one
percent (51%) or more of the equity securities of Seller or the value of the
Acquired Business, or (c) merger, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving substantially all of the assets of Seller or involving the assets of
the Acquired Business with a value set forth in clause (a) of this definition;
in each case, other than the Transactions.
     “Affiliate” shall mean, with respect to any Person, any other Person that
controls, is controlled by, or is under common control with such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person, by
ownership of securities, contract, credit arrangement or otherwise.
     “Agreement” shall have the meaning set forth in the introductory paragraph
of this Agreement.
     “Antitrust Laws” shall mean the Sherman Act, the Clayton Act, the HSR Act,
the Federal Trade Commission Act and all other applicable Laws issued by any
Governmental Authority that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition.
     “Base Price” shall have the meaning prescribed to such term in Section 2.2.
     “Beneficial Interest” shall mean the right to vote, receive the dividends
and distributions on or sell or cause the sale, transfer or any other
disposition whatsoever of, and all other rights incident to legal and beneficial
ownership of, the securities subject to such interest.
     “Benefit Plans” shall mean all employee benefit plans (as defined in
Section 3(3) of ERISA), pension, retirement savings, stock purchase, stock
option, severance, employment, change-in-control, vacation, fringe benefit,
collective bargaining, bonus, incentive and deferred compensation plans and
agreements (a) under which any employee or former employee of the Business
currently has or will as of the Closing Date have any right to benefits and
(b) under which any Acquired Entity currently has or will as of the Closing Date
have any liability. For the avoidance of doubt, the Benefit Plans do not include
the European Plans or any other benefit plans in respect of the European
Employees.
     “Books and Records” shall have the meaning prescribed to such term in
Section 6.6.
     “Business” shall mean the business of developing and deploying electronic
parts and service information retrieval products and dealer performance
applications for the automotive, powersports and outdoor power markets as
conducted by the Acquired Entities and by the Retained Subsidiaries with the
Foreign Assets on the date hereof. For the avoidance of doubt,

-2-



--------------------------------------------------------------------------------



 



the Business does not include any of the Excluded Assets or Excluded Liabilities
or any business related thereto.
     “Business Day” shall mean any day, excluding Saturday, Sunday and any other
day on which commercial banks in New York, New York are authorized or required
by Law to close.
     “Business Employees” shall mean all Persons who perform services primarily
for, and are employed by, the Business on the Closing Date, including the
European Employees.
     “Buyer” shall have the meaning set forth in the introductory paragraph of
this Agreement.
     “Buyer Group Company” shall have the meaning prescribed to such term in
Section 8.8.
     “Buyer Indemnitees” shall have the meaning prescribed to such term in
Section 10.1(a).
     “Buyer Material Adverse Effect” shall mean a material adverse effect on the
ability of Buyer to consummate the Transactions and perform all of its
obligations hereunder.
     “Buyer Notice” shall have the meaning prescribed to such term in
Section 8.3.
     “Buying Parties” shall mean one or more Subsidiaries of Buyer who Buyer
designates in writing at least three (3) Business Days prior to the Closing as a
party who will purchase any of the Stock or Foreign Assets hereunder.
     “Buying Party” shall mean any of the Buying Parties.
     “Clayton Act” shall mean the Clayton Act of 1914, as amended, and the rules
and regulations promulgated thereunder, and any successor to such statute, rules
or regulations.
     “Closing” shall have the meaning prescribed to such term in Section 9.1.
     “Closing Date” shall have the meaning prescribed to such term in
Section 9.1.
     “Closing Working Capital Value” shall be determined in accordance with the
principles and policies employed in the preparation of the Reference Statement
and shall mean the Current Assets of the Acquired Business less the Current
Liabilities of the Acquired Business, as adjusted as set forth on the Reference
Statement, and as of the Closing Date, but immediately prior to the Closing. For
the avoidance of doubt, the Closing Working Capital Value shall not reflect any
liability for, or credits or refunds of, Income Taxes of the Seller, the
Retained Subsidiaries or the Acquired Entities or any Excluded Assets or
Excluded Liabilities. Any amounts which are to be included in any calculation of
Closing Working Capital Value which are expressed in a currency other than U.S.
dollars shall be converted into U.S. dollars at the Exchange Rate.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder, and any successor to such statute,
rules or regulations.

-3-



--------------------------------------------------------------------------------



 



     “Confidentiality Letter” shall mean the Nondisclosure Agreement dated
June 29, 2006 between Seller and Buyer.
     “Continued Benefit Plans” shall have the meaning ascribed to such term in
Section 6.7(a).
     “Contract” shall mean any contract or other legally binding agreement.
     “Current Assets” shall mean those current or other assets of the Acquired
Business set forth on Section 1.1 of the Disclosure Schedule hereto.
     “Current Liabilities” shall mean those current or other liabilities of the
Acquired Business set forth on Section 1.1 of the Disclosure Schedule hereto.
     “Data Room” shall mean the electronic data room containing documents and
material relating to the Acquired Business.
     “DCS” shall mean Dealer Computer Services, Inc., a Delaware corporation.
     “DCS Customer Payment Amount” shall mean the DCS Customer Payments for
either the September 2006 or October 2006 invoice period, whichever amount is
greater, which amount shall be determined as of January 31, 2007.
     “DCS Customer Payments” shall mean the aggregate amount of payments
received by Seller or one of its Affiliates, Buyer, the Buying Parties or the
Acquired Business from customers of Seller’s DCS business based on invoices made
to such customers for the September 2006 or October 2006 invoice period.
     “Designated Arbitrator” shall have the meaning prescribed to such term in
Section 3.2(b).
     “Disclosed Contracts” shall have the meaning prescribed to such term in
Section 4.10.
     “Disclosure Schedule” shall mean the schedules to this Agreement, arranged
in paragraphs corresponding to the sections and subsections contained in this
Agreement.
     “Employment Costs” means the cost of employing the relevant employee(s)
including but not limited to salary, wages, contractual and non-contractual
remuneration and/or benefits, allowances, statutory sick pay, statutory
maternity pay, holiday pay, commissions, bonuses or incentives (discretionary or
otherwise), contributions with respect to net income, pension contributions,
payments made under statute or regulations, and the cost of supplying the
benefits of employment.
     “Employment Liabilities” means all claims, damages, compensation, awards,
penalties, fines, interest, costs (including client/attorney indemnity costs),
expenses and all other liabilities whatsoever arising from or connected with the
employment of, or holding of offices or directorships by, the relevant persons
or their termination of employment or such offices or directorships.

-4-



--------------------------------------------------------------------------------



 



     “Environmental Law” shall mean all foreign, federal, state, and local
statutes and regulations having the force of law and concerning pollution or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any Hazardous Substances, materials,
or wastes, chemical substances, or mixtures, pollutants, contaminants, toxic
chemicals.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder, and any successor
to such statute, rules or regulations.
     “Estimated Working Capital Value” shall mean the amount of Twelve Million
Six Hundred Sixty-One Thousand Dollars ($12,661,000).
     “European Employees” means the Relevant UK Employees and the employees of
ProQuest Business Solutions UK and its subsidiaries.
     “European Plans” shall mean the Bell & Howell Limited 1971 Pension and
Death Benefits Plan, the ProQuest Defined Contribution Pension Plan with Norwich
Union, Group Personal Health Insurance Plan with Canada Life and Group Life
Assurance Scheme with Canada Life.
     “Exchange Rate” shall mean the applicable exchange rate for converting the
relevant foreign currency into U.S. currency that was used to calculate the
Estimated Working Capital Value.
     “Excluded Assets” shall mean the following assets of either of the Retained
Subsidiaries as of the Closing Date: (a) the equity interests or other
Beneficial Interests in a Retained Subsidiary or any other Person other than
ProQuest Business Solutions UK (and its Subsidiaries), (b) any and all of the
assets, properties, rights and claims of a Retained Subsidiary that are not used
primarily in or arise primarily out of the conduct of the Business, (c) the
organizational documents, qualifications to conduct business as a foreign
corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance and existence of a Retained Subsidiary, (d) any
refunds or credits with respect to Income Taxes attributable to periods through
and including the Closing Date, (e) any of the rights of a Retained Subsidiary
under this Agreement (or under any ancillary agreement between any Retained
Subsidiary or its Affiliates on the one hand and a Buying Party or its
Affiliates on the other hand entered into, on or after the date of this
Agreement), and (f) the assets set forth on Section 1.2 of the Disclosure
Schedule hereto.
     “Excluded Liabilities” shall mean the following liabilities of either of
the Retained Subsidiaries as of the Closing Date: (a) any Funded Debt; (b) any
liabilities for Income Taxes or Taxes other than Income Taxes incurred outside
the ordinary course of business accruing on or prior to the Closing Date or,
subject to Section 12.2, any Taxes associated with the transactions contemplated
herein, except to the extent included in the calculation of Closing Working
Capital

-5-



--------------------------------------------------------------------------------



 



Value; (c) any liability relating to any Benefit Plan (other than with respect
to the Stand-Alone Benefit Plans), including without limitation, any liability
relating to any misfunding or underfunding thereunder; (d) other liabilities
that do not relate to the conduct of the Business that is operated through the
Retained Subsidiaries; (e) any Proceeding involving the Retained Subsidiaries
and (f) any liabilities of Seller or its Affiliates arising out of the
consummation of the Transactions.
     “Existing Stock” shall have the meaning prescribed to such term in
Section 6.10(d).
     “Federal Trade Commission Act” shall mean the Federal Trade Commission Act
of 1914, as amended, and the rules and regulations promulgated thereunder, and
any successor to such statute, rules or regulations.
     “Financial Statements” shall have the meaning prescribed to such term in
Section 4.6.
     “Foreign Assets” shall mean the assets (including rights under Contracts
and Leases and rights to enforce breaches thereof and rights to enforce
infringement of rights with respect to Intellectual Property) owned by either of
the Retained Subsidiaries that are used primarily in or arise primarily out of
the conduct of the Business as of the Closing Date, including the capital stock
of ProQuest Business Solutions UK and the other assets set forth on Section 1.3
of the Disclosure Schedule hereto; provided, however, that the Foreign Assets
shall not include any Excluded Assets. For the avoidance of doubt, if an asset
of a Retained Subsidiary is currently used in the operation of the Acquired
Business and is required to operate the Acquired Business after the Closing Date
and is not provided under the Transition Services Agreement or is not otherwise
set forth on Section 1.2 of the Disclosure Schedule, such asset will be a
Foreign Asset hereunder.
     “Foreign Liabilities” shall mean, as of the Closing Date, (a) all
liabilities that are incurred by either of the Retained Subsidiaries with
respect to the Acquired Business, (b) subject to Section 12.2, all liabilities
for transfer, sales, use, and other Taxes other than Income Taxes arising in
connection with the consummation of the Transactions, (c) all liabilities under
the agreements, Contracts, Leases, licenses, and other arrangements constituting
Foreign Assets or otherwise relating to the Foreign Assets, (d) all liabilities
reflected in the Financial Statements or the Reference Statement as liabilities
of the Business, and (e) all liabilities set forth in Section 1.4 of the
Disclosure Schedule hereto; provided, however, that the Foreign Liabilities
shall not include any Excluded Liabilities.
     “Foreign Transfer” shall have the meaning prescribed to such term in
Section 2.1.
     “Foreign Transfer Documents” shall have the meaning prescribed to such term
in Section 2.1.
     “Forms” shall have the meaning prescribed to such term in Section 8.1.
     “Funded Debt” shall mean all debt for borrowed money of the Acquired
Business owed to any Affiliate or any bank or other financial institution,
excluding trade accounts payable of any Acquired Entity and Monetized Future
Billings.

-6-



--------------------------------------------------------------------------------



 



     “GAAP” shall mean United States generally accepted accounting principles.
     “Governmental Authority” shall mean any foreign, federal, state, provincial
or local governmental or regulatory commission, board, bureau, agency, court,
arbitration tribunal or regulatory or administrative body.
     “Group” shall have the meaning prescribed to such term in Section 8.2(a).
     “Hazardous Substances” shall have the meaning of that term as defined in
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, at 42 U.S.C. Section 9601(14) (and any regulations promulgated
thereunder).
     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder, and any
successor to such statute, rules or regulations.
     “Income Taxes” shall mean Taxes that are based on or related to net income.
     “Indemnifying Party” shall have the meaning prescribed to such term in
Section 10.3.
     “Indemnitees” shall have the meaning prescribed to such term in
Section 10.1(c).
     “Initial Payment” shall have the meaning prescribed to such term in
Section 2.3.
     “Intellectual Property” means any of the following intellectual property
that is used, whether owned or licensed by, the Acquired Business: (a) patents
and patent applications, (b) trademarks, service marks, trade names, trade dress
and domain names, together with the goodwill associated exclusively therewith,
(c) copyrights, including copyrights in computer software and database rights,
(d) rights in and to confidential and proprietary information, including any
data or content contained within any product designed, manufactured, or
distributed by the Acquired Business, rights in and to trade secrets and
know-how, (e) rights in and to utility models, (f) right in and to customer
lists and (g) registrations and applications for registrations of the foregoing,
to the extent applicable.
     “Knowledge”, when used to qualify any representation or warranty, shall
mean that such Party has no actual knowledge that such representation or
warranty is not true and correct to the same extent as provided in the
applicable representation or warranty. For the purpose of this definition,
(a) the “actual knowledge” of Seller shall mean the actual present awareness of
Alan Aldworth, Richard Surratt, Todd Buchardt, Andy Wyszkowski, Jerry Baracz and
Michael Jacobs, and (b) the “actual knowledge” of Buyer shall mean the actual
present awareness of Susan Marrinan and Martin Ellen.
     “Law” shall mean any foreign, federal, state or local law, statute,
ordinance, regulation, rule, constitution, code, order or treaty of any
Governmental Authority.
     “Lease” shall have the meaning prescribed to such term in Section 4.9(b).
     “Leased Real Property” shall have the meaning prescribed to such term in
Section 4.9(b).

-7-



--------------------------------------------------------------------------------



 



     “Liens” shall mean all liens, charges, security interests, pledges,
mortgages or other material encumbrances (other than restrictions on transfer
generally arising under the Securities Act or other applicable securities Laws).
     “Loss” shall mean any liability, expense (including reasonable attorney’s
fees), loss, damage, obligation or responsibility; provided, however, Losses
shall not include consequential damages, special damages, incidental damages,
indirect damages, lost profits, punitive damages or similar items except for
actual amounts paid to third parties for consequential damages, special damages,
incidental damages, indirect damages, lost profits, punitive damages or similar
items.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
results of operations or financial condition of the Acquired Business taken as a
whole, after taking into effect any insurance recoveries actually received by or
paid to the Acquired Business, other than effects relating to (i) changes,
effects, events, occurrences or circumstances that generally affect the United
States or the global economy or the industries in which the Acquired Business or
its customers operates, (ii) general economic, financial or securities market
conditions in the United States or elsewhere, (iii) the execution, delivery or
announcement of this Agreement or the announcement of the Transactions,
(iv) changes in GAAP or legal requirements applicable to the Acquired Business,
(v) changes in Laws or interpretations thereof by a Governmental Authority, (vi)
changes, effects or events caused by or resulting from the taking of any action
required or permitted by this Agreement or approved by Buyer or (vii) any
outbreak or material escalation of hostilities in which the United States is
involved or any act of terrorism within the United States or directed against
its facilities or citizens wherever located or (b) the ability of Seller to
consummate the Transactions or perform in all material respects its obligations
hereunder.
     “Maximum Amount” shall have the meaning prescribed to such term in
Section 10.1(b).
     “Minimum Amount” shall have the meaning prescribed to such term in
Section 10.1(b).
     “Monetized Future Billings” shall mean such amount and computed in such a
manner as calculated in accordance with the Financial Statements.
     “Objection” shall have the meaning prescribed to such term in
Section 3.2(b).
     “Objection Disputes” shall have the meaning prescribed to such term in
Section 3.2(b).
     “Owned Real Property” shall have the meaning prescribed to such term in
Section 4.9(a).
     “Party” or “Parties” shall have the meaning set forth in the introductory
paragraph of this Agreement.
     “Permits” shall mean licenses, permits or franchises issued by any
Governmental Authority and other certificates, authorizations and approvals of
any Governmental Authority.
     “Permitted Liens” shall mean all (a) Liens set forth on Section 1.5 of the
Disclosure Schedule; (b) Liens disclosed in the Financial Statements; (c) Liens
for Taxes, assessments and other governmental charges not yet due and payable
or, if due, (i) not delinquent or (ii) being

-8-



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings during which collection or
enforcement against the property is stayed; (d) mechanics’, workmen’s,
repairmen’s, warehousemen’s, carriers’ or other like liens arising or incurred
in the ordinary course of business in an aggregate amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000); (e) liens associated with original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business in an aggregate amount
not to exceed Two Hundred Fifty Thousand Dollars ($250,000); (f) with respect to
any parcel of the Real Property: (i) easements, licenses, covenants,
rights-of-way and other similar restrictions, including any other agreements or
restrictions that are filed of record or otherwise set forth in a title
insurance policy, title insurance commitment, abstract or other similar report
or listing, (ii) any conditions that may be shown by a plat of survey or
physical inspection of the Real Property and (iii) zoning, building and other
similar restrictions, so long as none of (i), (ii) or (iii) materially prevent
the current use of such Real Property substantially as currently used; and
(g) other Liens, which would not reasonably be expected to have a Material
Adverse Effect or a Buyer Material Adverse Effect, as applicable.
     “Permitted Transactions” shall have the meaning prescribed to such term in
Section 6.1.
     “Person” shall mean any individual, firm, partnership, association, trust,
corporation, joint venture, unincorporated organization, limited liability
company, Governmental Authority or other entity.
     “Pre-Closing Period” shall have the meaning prescribed to such term in
Section 8.2(a).
     “Preliminary Statement” shall have the meaning prescribed to such term in
Section 3.1.
     “Proceeding” shall mean any action, suit or formal investigation.
     “Proceeding Notice” shall have the meaning prescribed to such term in
Section 8.3.
     “Proper Courts” shall have the meaning prescribed to such term in
Section 12.9.
     “ProQuest Business Solutions UK” shall mean ProQuest Business Solutions,
Ltd., a company incorporated in England and Wales.
     “ProQuest Business Solutions US” shall mean ProQuest Business Solutions
Inc., a Delaware corporation.
     “Purchase Price” shall have the meaning prescribed to such term in
Section 2.2.
     “Qualified Claims” shall have the meaning prescribed to such term in
Section 10.1(b).
     “Real Property” shall have the meaning prescribed to such term in
Section 4.9(c).
     “Reference Statement” shall have the meaning prescribed to such term in
Section 3.1.
     “Relevant UK Employees” means the employees of ProQuest UK Holdings, Ltd.
who are assigned to the Business, each of whom is listed in Section 1.6 of the
Disclosure Schedule and

-9-



--------------------------------------------------------------------------------



 



any employee of ProQuest UK Holdings, Ltd. who is assigned to the Business and
who has replaced a listed employee.
     “Restrictions” shall mean any transfer restrictions, proxies, voting
agreements, agreements to sell or purchase and similar restrictions (other than
restrictions on transfer generally arising under the Securities Act or other
applicable securities Laws).
     “Retained Employee” means any employee of ProQuest UK Holdings, Ltd. who is
not a Relevant UK Employee.
     “Retained Names and Marks” shall have the meaning prescribed to such term
in Section 6.10(a).
     “Retained Subsidiaries” shall mean (a) ProQuest Information Access, Ltd., a
Canadian corporation, and (b) ProQuest UK Holdings, Ltd., a company incorporated
in England and Wales.
     “Section 338(h) (10) Elections” shall have the meaning prescribed to such
term in Section 8.1.
     “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, and any successor to such statute,
rules or regulations.
     “Seller” shall mean ProQuest Company, a Delaware corporation.
     “Seller’s Auditors” shall mean KPMG LLP.
     “Seller Guarantees” shall have the meaning prescribed to such term in
Section 6.9.
     “Seller Group Company” shall have the meaning prescribed to such term in
Section 8.8.
     “Seller Indemnitees” shall have the meaning prescribed to such term in
Section 10.1(c).
     “Sherman Act” shall mean the Sherman Act of 1890, as amended, and the rules
and regulations promulgated thereunder, and any successor to such statute, rules
or regulations.
     “Stand-Alone Benefit Plans” shall have the meaning prescribed to such term
in Section 6.7(d).
     “Stock” shall have the meaning prescribed to such term in Section 2.1.
     “Straddle Period” shall have the meaning prescribed to such term in
Section 8.2(a).
     “Subsidiary” or “Subsidiaries” of any Person shall mean any corporation,
partnership, limited liability company or other legal entity in which such
Person (either alone or through or together with any other Subsidiary), owns,
directly or indirectly, 50% or more of the stock or other equity or ownership
interests, the holder of which is generally entitled to elect a majority of the
board of directors or other governing body of such legal entity.

-10-



--------------------------------------------------------------------------------



 



     “Superior Proposal” shall mean an Acquisition Proposal made by a third
party, which is on terms and conditions that a majority of the board of
directors of the Seller determines in its good faith and consistent with the
exercise of its fiduciary duties in accordance with Delaware law (after
consultation with independent legal counsel and a financial advisor) to be more
favorable to the Seller’s stockholders than the one contemplated by this
Agreement, taking into account at the time of determination all legal,
financial, regulatory and other aspects of the proposal and the ability of the
Person making such proposal to consummate the transactions contemplated by such
proposal.
     “Supplemental Information” shall have the meaning prescribed to such term
in Section 6.12.
     “Taxes” shall mean any federal, state, provincial, local, territorial and
foreign income, profits, franchise, gross receipts, payroll, sales, employment,
use, property, real estate, excise, value added, estimated, stamp, withholding
and any other taxes, duties or assessments, together with all interest,
penalties and additions imposed with respect to such amounts.
     “Tax Returns” shall mean all federal, state, local, provincial and foreign
tax returns, declarations, statements, reports, schedules, forms and information
returns and any amended tax returns relating to Taxes (as they relate to the
Acquired Business).
     “Third Party Claim” shall have the meaning prescribed to such term in
Section 10.4.
     “Termination Date” shall mean December 28, 2006.
     “Termination Fee” shall have the meaning prescribed to such term in
Section 11.3.
     “Transactions” shall mean the transactions contemplated by this Agreement.
     “Transferee” means the entity to whom the employment of the Relevant UK
Employees shall be transferred pursuant to the TUPE Regulations.
     “Transition Period” shall have the meaning prescribed to such term in
Section 6.7(a).
     “Transferor” means ProQuest UK Holdings, Ltd.
     “TUPE Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 2006 (as amended).
     “Transition Services Agreement” shall have the meaning prescribed in
Section 9.4.
     “UK Assets” shall mean the Foreign Assets excluding the capital stock of
ProQuest Business Solutions UK transferred by ProQuest UK Holdings, Ltd. to the
Buyer or the Buying Parties (as the case may be) pursuant to this Agreement.
     “U.S. Companies” shall mean (a) ProQuest Alison, Inc., a Florida
corporation, and (b) ProQuest Business Solutions US.

-11-



--------------------------------------------------------------------------------



 



     “VAT” means value added tax chargeable under VATA or under the Sixth
Council Directive of the Council of European Communities (77/388/EEC) (the
“Directive”) or under any rule, regulation, order or instrument authorized to be
made by or under VATA or by or under the Directive or any identical or
substantially similar tax which may replace such value added tax.
     “VATA” means the Value Added Tax Act 1994 of the United Kingdom.
ARTICLE II
TRANSACTIONS; PURCHASE PRICE
     2.1 Sale of Stock and Foreign Assets/Assumption of Foreign Liabilities.
Subject to the satisfaction or waiver of the conditions set forth in
Article VII, at the Closing and as of the Closing Date:
          (a) Seller shall sell, convey, assign and transfer to Buyer or the
Buying Parties, and Buyer or the Buying Parties shall purchase, acquire and
accept from Seller, all of Seller’s right, title and interest in and to all of
the issued and outstanding capital stock of each of the U.S. Companies
(collectively, the “Stock”); and
          (b) Seller shall cause the Retained Subsidiaries to sell, convey,
assign and transfer to Buyer or the Buying Parties, and Buyer or the Buying
Parties shall purchase, acquire and accept, the Foreign Assets (the “Foreign
Transfer”), pursuant to the terms and conditions of this Agreement and the bills
of sale, assignments, transfer documents and assumption of obligations
agreements in the form attached hereto as Exhibit A in respect of the assets of
ProQuest UK Holdings, Ltd. (including, for the avoidance of doubt, the capital
stock of ProQuest Business Solutions UK) and Exhibit B in respect of the assets
of ProQuest Information Access, Ltd. (collectively, the “Foreign Transfer
Documents”); and
          (c) Buyer and the applicable Buying Parties shall assume, discharge
and satisfy or cause one of its Subsidiaries to assume, discharge and satisfy,
in accordance with their terms, the Foreign Liabilities.
     2.2 Purchase Price. The aggregate purchase price for the Stock and the
Foreign Assets shall be Four Hundred Eighty Million Seven Hundred Twenty-Seven
Thousand Dollars ($480,727,000) (the “Base Price”), subject to adjustment
pursuant to Article III below (the “Purchase Price”).
     2.3 Payment of Purchase Price. At the Closing, Buyer shall pay to Seller in
immediately available U.S. federal funds an amount equal to the Base Price (the
“Initial Payment”).
     2.4 Purchase Price Allocation. Section 2.4 of the Disclosure Schedule sets
forth the allocation of the consideration for the Stock and the Foreign Assets.
In the event the Section 338(h)(10) Elections are made, Buyer will, at least
twenty (20) days before the date on which the Forms are filed, provide the
Seller with a proposed schedule of all required purchase price allocations for
the assets of the U.S. Companies, which proposed schedule shall be subject to
Seller’s approval not to be unreasonably withheld. Assuming no objection from
Seller, Section

-12-



--------------------------------------------------------------------------------



 



     2.4 of the Disclosure Schedule shall be deemed amended to include such
purchase price allocations. Buyer and Seller agree that no party will take a
position on any report, return, or other documents filed with any Governmental
Authority or in any Proceeding that is in any manner inconsistent with
Section 2.4 of the Disclosure Schedule, as amended.
ARTICLE III
ADJUSTMENTS TO PURCHASE PRICE
     3.1 Closing Working Capital Value Adjustment Calculation. Not later than
seventy-five (75) days after the Closing Date, Buyer shall deliver to Seller a
statement of the Closing Working Capital Value (the “Preliminary Statement”).
The Preliminary Statement shall include Buyer’s calculation of Closing Working
Capital Value. The Preliminary Statement shall be prepared on a consistent basis
with the Financial Statements, generally accepted accounting principles,
consistently applied, as modified by the reference statement set forth on
Section 1.1 of the Disclosure Schedule (the “Reference Statement”).
     3.2 Closing Working Capital Final Determination.
          (a) If Seller indicates in writing its acceptance of the Preliminary
Statement and of Buyer’s calculation of the Closing Working Capital Value, or
fails to object thereto in accordance with Section 3.2(b), then Buyer’s
calculation of the Closing Working Capital Value reflected in the Preliminary
Statement shall be deemed to be the final Closing Working Capital Value.
          (b) Seller may indicate in writing its objection to the calculation of
the Closing Working Capital Value by written notice to Buyer delivered within
forty-five (45) days following delivery by Buyer of the Preliminary Statement
(the “Objection”), which shall specify in detail any disputes or objections
thereto (the “Objection Disputes”) and Seller’s proposed resolution of each such
dispute. If proper Objection is timely delivered, then Seller and Buyer shall
endeavor in good faith to resolve the Objection Disputes and to agree on a
mutually acceptable calculation of the Closing Working Capital Value. If, within
forty-five (45) days following delivery of the Objection, Seller and Buyer have
not resolved all Objection Disputes and agreed to the Closing Working Capital
Value, then Buyer and Seller shall engage one of the so-called “big-four”
accounting firms (other than Seller’s Auditors or the auditors used by Buyer or
its Affiliates), reasonably acceptable to Seller and Buyer (the “Designated
Arbitrator”), to resolve any unresolved Objection Disputes. If the parties fail
to agree upon a Designated Arbitrator, then the Designated Arbitrator shall be a
firm of certified public accountants designated by the American Arbitration
Association in New York, New York. The Designated Arbitrator shall be instructed
to set forth a procedure which shall be acceptable to the Parties to provide for
prompt resolution and make its determination in respect of the Closing Working
Capital Value within thirty (30) days following its retention. The Closing
Working Capital Value shall be determined in accordance with the Reference
Statement. Each Party shall submit to the Designated Arbitrator and exchange
with each other, on a schedule to be determined by the Designated Arbitrator, a
proposed Closing Working Capital Value, together with a statement, including all
supporting documents or other evidence upon which it relies, setting forth such
Party’s explanation as to why its proposal is reasonable and appropriate. The
Designated

-13-



--------------------------------------------------------------------------------



 



Arbitrator, within fifteen (15) days of receiving such proposals and supporting
documents, shall choose between the proposals, shall be limited to awarding only
one of the proposals submitted and shall provide its decision to the Parties.
The Designated Arbitrator’s determination shall be final and binding upon the
parties hereto. All fees and costs of the Designated Arbitrator, if any, shall
be paid by the Party whose Closing Working Capital Value is rejected by the
Designated Arbitrator. The process set forth in this Section 3.2 shall be the
exclusive remedy of the Parties for any disputes related to items reflected on
the Preliminary Statement or covered by the calculation of the Closing Working
Capital Value, whether or not the underlying facts and circumstances constitute
a breach of any representations or warranties.
     3.3 Closing Working Capital Purchase Price Adjustments.
          (a) Following Closing, in accordance with Section 3.2, the Base Price
will be increased or decreased as set forth below to arrive at the Purchase
Price:
               (i) if the Closing Working Capital Value exceeds the Estimated
Working Capital Value, the amount of such excess will be added to the Base
Price; and
               (ii) if the Closing Working Capital Value is less than the
Estimated Working Capital Value, the amount of such deficit will be subtracted
from the Base Price.
          (b) Buyer shall be responsible for the payment to Seller of the
amount, if any, by which the final Purchase Price as determined in accordance
with Article III is increased from the Base Price. The Seller shall be
responsible for the payment to Buyer of the amount, if any, by which the final
Purchase Price as determined in accordance with Article III is decreased from
the Base Price.
          (c) Any amount owing pursuant to Section 3.3(a) above shall bear
interest from and including the Closing Date to, but excluding, the date of
payment or delivery, as applicable, at a rate per annum equal to eight percent
(8%), calculated daily on the basis of a year of three hundred sixty-five
(365) days and the actual number of days elapsed.
          (d) Any amounts owing under this Section 3.3 shall be paid by Buyer or
Seller, as the case may be, by wire transfer to the account or accounts
specified by the payee(s) within five (5) Business Days following the final
determination of the Closing Working Capital Value.
     3.4 DCS Customer Payment Adjustment. In addition to the adjustment in
Section 3.3, the Base Price shall be decreased by an amount equal to the product
of (x) 25 and (y) the amount by which the DCS Customer Payment Amount is less
than One Million Two Hundred Thousand Dollars ($1,200,000). Five (5) Business
Days after January 31, 2007, Buyer shall prepare and deliver to Seller a
statement verifying the DCS Customer Payments and the DCS Customer Payment
Amount. Such statement shall be certified by a financial officer of Buyer.
Seller shall have the right for a thirty (30) day period following the statement
from Buyer of the DCS Customer Payments and the DCS Customer Payment Amount to
review the books and records of the Acquired Business relating to the DCS
customers, and Buyer’s calculation of the DCS Customer Payment Amount and, to
the extent Seller discovers any errors in Buyer’s calculation, Seller shall
notify Buyer and such dispute shall be resolved in accordance with the

-14-



--------------------------------------------------------------------------------



 



dispute procedures set forth in Section 3.2. To the extent that Buyer’s
statement indicates there is an adjustment due to the Base Price in accordance
with this Section 3.4, Seller shall pay the amount of such adjustment to Buyer
within five (5) Business Days following the resolution of such adjustment
amount.
     3.5 Cooperation. Following the Closing, Buyer shall and shall cause the
Acquired Business and their officers, employees, consultants, accountants and
agents to cooperate fully with Seller and its representatives in connection with
the examination of the Preliminary Statement and to provide any information
reasonably requested by Seller and its representatives in connection with any
Objection Dispute or the calculation of the DCS Customer Payment Amount.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER
     Except as set forth on the Disclosure Schedule, Seller hereby represents
and warrants to Buyer, as of the date of this Agreement:
     4.1 Corporate Existence. Seller is a corporation validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own the Stock and the ownership interests of
the Retained Subsidiaries. Each Acquired Entity is a corporation, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all necessary corporate power and authority to conduct its
business as it is now conducting business and to own its assets (including the
Foreign Assets), as such assets relate to the Acquired Business. Each Acquired
Entity is legally qualified to transact business (including the Acquired
Business) as a foreign corporation and is in good standing in each jurisdiction
where the nature of its properties and the conduct of its business requires such
qualification, except for those jurisdictions where the failure to so qualify or
be in good standing would not reasonably be expected to have a Material Adverse
Effect.
     4.2 Corporate Authority. This Agreement and the consummation of the
Transactions have been duly authorized by all requisite corporate acts or
proceedings of Seller prior to Closing, and Seller has all necessary corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
Seller and, assuming due authorization execution and delivery hereof by Buyer,
constitutes a valid and binding obligation of Seller, enforceable in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting or relating to the enforcement of creditors’ rights generally and
general equitable principles, whether considered in a proceeding of law or in
equity.
     4.3 Absence of Conflicts. Except as set forth on Section 4.3 of the
Disclosure Schedule, the execution and delivery of this Agreement by Seller and
the consummation by Seller and the Retained Subsidiaries of the Transactions
will not (a) violate, conflict with or result in the breach of the certificate
of incorporation or bylaws (or similar organizational documents) of the Seller,
the Retained Subsidiaries or any Acquired Entity, (b) conflict with or

-15-



--------------------------------------------------------------------------------



 



violate any Law or order, judgment or decree of any Governmental Authority
applicable to the Seller, the Retained Subsidiaries or any Acquired Entity or
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination or
cancellation, modification or acceleration of, any Contract to which the Seller,
any of the Retained Subsidiaries or any Acquired Entity is a party, except, in
the case of clauses (b) and (c), as would not reasonably be expected to have a
Material Adverse Effect.
     4.4 Acquired Entities.
          (a) Section 4.4(a) of the Disclosure Schedule sets forth for each
Acquired Entity (i) its name and jurisdiction of formation, (ii) the authorized,
issued and outstanding equity ownership interests of such entity, and (iii) the
names of the holders thereof, and the number of ownership interests held by each
such holder.
          (b) Each holder of the ownership interests of each Acquired Entity
listed on Section 4.4(a) of the Disclosure Schedule has good and valid title to,
and is the sole record and beneficial owner of, such ownership interests, free
and clear of all Liens (except for Permitted Liens) and Restrictions.
          (c) All of the equity ownership interests of each Acquired Entity
listed on Section 4.4(a) of the Disclosure Schedule have been validly issued,
have been fully paid and are nonassessable. There are no outstanding options,
warrants, agreements or other rights of any kind relating to the sale or
issuance of additional shares of capital stock or other securities in, or of any
securities convertible into, exchangeable for or evidencing the right to
purchase any shares of capital stock or other securities in any Acquired Entity.
     4.5 Governmental Approvals; Consents. No claim, legal action, suit,
arbitration, governmental investigation or other legal or administrative
Proceeding is pending or, to the Knowledge of Seller, threatened in writing
against the Seller or the Acquired Business which would enjoin or delay the
Transactions. Except as set forth on Section 4.3 of the Disclosure Schedule or
as required by Antitrust Laws, no consent, approval, order or authorization of,
license or permit from, notice to or registration, declaration or filing with
any Governmental Authority or of any third party, is or has been required on the
part of Seller, the Retained Subsidiaries or the Acquired Entities in connection
with the execution and delivery of this Agreement or the consummation of the
Transactions, except for such consents, approvals, orders or authorizations of,
licenses or permits, filings or notices the failure of which to obtain or make
would not reasonably be expected to have a Material Adverse Effect or which have
been obtained or which may be necessary as a result of any facts relating solely
to Buyer or its Affiliates.
     4.6 Financial Statements.
          (a) Seller has heretofore delivered to Buyer the following financial
statements for the Acquired Business (the “Financial Statements”) and copies
thereof are attached hereto as Section 4.6(a) of the Disclosure Schedule:

-16-



--------------------------------------------------------------------------------



 



                    (i) Audited consolidated balance sheets as of January 1,
2005 and December 31, 2005 and unaudited consolidated balance sheets as of
July 1, 2006;
                    (ii) Audited consolidated statements of operations for the
fiscal years ended January 1, 2005 and December 31, 2005 and unaudited
consolidated statements of operations for the six month period ended July 1,
2006; and
                    (iii) Audited consolidated cash flow statements for the
fiscal years ended January 1, 2005 and December 31, 2005 and unaudited
consolidated cash flow statements for the six month period ended July 1, 2006.
          (b) Each balance sheet included in the Financial Statements fairly
presents in all material respects the consolidated financial position of the
Acquired Business as of the respective dates thereof, and the consolidated
operations and cash flow statements included in the Financial Statements fairly
present in all material respects the results of operations and the cash flows of
the Acquired Business for the respective periods indicated therein, in
accordance with GAAP (except for the absence of footnotes, the absence of year
end adjustments in the interim period Financial Statements and excluding the
Excluded Assets and Excluded Liabilities and the business conducted thereby).
     4.7 Absence of Changes. Except as contemplated or permitted by this
Agreement or as reflected in the Financial Statements, since January 1, 2006 to
the date hereof:
          (a) the Business has been conducted in all material respects in the
ordinary course consistent with past practice; and
          (b) there has not occurred any change or event that has resulted in,
or would reasonably be expected to have, a Material Adverse Effect.
     4.8 Title to Foreign Assets; Sufficiency of Assets. The Retained
Subsidiaries have adequate title to, or a valid leasehold interest in (or other
right to use) the Foreign Assets, free and clear of any Liens except Permitted
Liens. The assets of the Acquired Business (as a whole), including the Foreign
Assets, are sufficient to operate the Acquired Business as operated by Seller,
the Acquired Entities and their Subsidiaries as of the date hereof, except to
the extent of services to be provided by Seller or its Affiliates under the
Transition Services Agreement or for the assets set forth on Section 4.8 of the
Disclosure Schedule.
     4.9 Real Property.
          (a) Section 4.9(a) of the Disclosure Schedule lists all of the real
property and interests therein owned by any Acquired Entity or included in the
Foreign Assets (with all easements and other rights appurtenant to such
property, the “Owned Real Property”) and, relative to each such property or
interest, the Acquired Entity that owns it. The applicable Acquired Entity or
Retained Subsidiary holds fee simple title to the applicable parcel of Owned
Real Property, free and clear of any Liens, except Permitted Liens.
          (b) Section 4.9(b) of the Disclosure Schedule lists all of the real
property and interests therein leased or subleased by any Acquired Entity or by
the Retained Subsidiaries with

-17-



--------------------------------------------------------------------------------



 



respect to the Foreign Assets (the “Leased Real Property”). For each item of
Leased Real Property, Section 4.9(b) of the Disclosure Schedule lists the lease
or sublease, pursuant to which the applicable Acquired Entity holds a possessory
interest in the Leased Real Property and all material amendments, renewals, or
extensions thereto (each, a “Lease”). The leasehold interest of an Acquired
Entity with respect to each item of Leased Real Property is held free and clear
of any Liens, except Permitted Liens. No Acquired Entity is a sublessor of, and
has not assigned any Lease covering, any portion of the Leased Real Property.
          (c) The Owned Real Property and the Leased Real Property
(collectively, the “Real Property”) constitute all interests in real property
currently owned or leased in connection with the Acquired Business. No Acquired
Entity has received written notice that the location, construction, occupancy,
operation or use of the buildings located on the Real Property violates any
restrictive covenant or deed restriction recorded against such Real Property or
any other Laws, except for such violations which would not reasonably be
expected to have a Material Adverse Effect.
     4.10 Contracts.
          (a) Except as set forth on Section 4.10 of the Disclosure Schedule,
there are no outstanding Contracts (x) to which any Acquired Entity is a party
or by which any Acquired Entity is bound or (y) that are included in the Foreign
Assets that:
               (i) individually involve payment or receipt of more than Five
Hundred Thousand Dollars ($500,000) by such Person;
               (ii) the loss of which would directly result in a decrease in
revenue of the Acquired Business of more than Five Hundred Thousand Dollars
($500,000);
               (iii) consist of obligations for Funded Debt;
               (iv) provide for severance, change in control, stay or other
similar special payments which will become payable as a result of the
Transactions;
               (v) provide for severance payments more favorable to the
recipient than provided by the applicable severance policy of the Acquired
Business;
               (vi) involve written employment agreements involving compensation
of Business Employees for services rendered or to be rendered, other than
arrangements with Business Employees having base salaries less than One Hundred
Twenty Five Thousand Dollars ($125,000) per year;
               (vii) consist of Contracts for the supply of products or
services, involving annual payments in excess of Two Hundred Fifty Thousand
Dollars ($250,000), which are required for the ongoing conduct of the Business
following Closing and not reasonably available from another source;

-18-



--------------------------------------------------------------------------------



 



               (viii) consist of Contracts between an Acquired Entity or Related
Subsidiary, on one hand, and Seller or any of Seller’s other Affiliates that are
not an Acquired Entity, on the other hand; and
               (ix) require the escrow by Seller of any Intellectual Property
material to the ongoing operation of the Business.
Contracts required to be disclosed on Section 4.10 of the Disclosure Schedule
are hereafter referred to as the “Disclosed Contracts”.
          (b) Each Disclosed Contract is valid and binding on the applicable
Acquired Entity or Retained Subsidiary, and, to the Knowledge of Seller, is
valid and binding on the other parties thereto, except as would not reasonably
be expected to have a Material Adverse Effect. The applicable Acquired Entity or
Retained Subsidiary that is a party to the Disclosed Contract and, to the
Knowledge of Seller, the other parties thereto are not in default or breach
under any such Disclosed Contract, and there are no pending claims affecting the
Disclosed Contracts as of which the Acquired Business has written notice, except
where such default, breach or claim would not reasonably be expected to have a
Material Adverse Effect. No party to any contract listed in clause (vii) of
Section 4.10(a) above, has provided a written notice to the Acquired Business
that such party intends to terminate or amend in any material respect any such
Contract.
     4.11 Litigation; Orders. Except as set forth on Section 4.11 of the
Disclosure Schedule, there is no pending or, to the Knowledge of Seller,
threatened legal or administrative Proceeding brought by or before any
Governmental Authority against the Acquired Business or pursuant to which the
Acquired Business or its assets or employees as they relate to the Acquired
Business are the subject matter of such dispute. There is no judgment, order,
injunction or decree imposed upon any Acquired Entity, or Retained Subsidiary by
any Governmental Authority.
     4.12 Intangible Property Rights. Section 4.12 of the Disclosure Schedule
sets forth a true and complete list of all patents and patent applications,
registered trademarks and trademark applications, registered copyrights and
copyright applications and domain names included in the Intellectual Property
that are material to the operation of the Acquired Business as currently
conducted. Section 4.12 of the Disclosure Schedule also lists all Persons,
excluding customers of the Acquired Business, other than Seller or its
Affiliates who to the Knowledge of Seller have a right to use any material
Intellectual Property owned by the Acquired Business as a result of such
Person’s participation in the development of such Intellectual Property. Except
as would not reasonably be expected to have a Material Adverse Effect, with
respect to each item of Intellectual Property that is material to the operation
of the Business as currently conducted, an Acquired Entity or, with respect to
items included as Foreign Assets, a Retained Subsidiary is the owner of the
entire right, title and interest in and to such Intellectual Property or is
validly licensed by the owner of such Intellectual Property to use such
Intellectual Property in the conduct of the Business. Except as set forth on
Section 4.11 of the Disclosure Schedule, to the Knowledge of the Seller, no
Person is engaging in any activity that infringes any Intellectual Property of
the Acquired Business that is material to the operation of the Business as
currently conducted. To the Knowledge of Seller, no claim has been asserted to
the Seller in writing that the use of any Intellectual Property in the operation
of the Acquired Business infringes or violates any Intellectual Property rights
of any third party. To the Knowledge of the Seller, the

-19-



--------------------------------------------------------------------------------



 



consummation of the Transactions herein will not result in the release of any
source code or termination of any source code escrow that is material to the
operation of the Business. To the Knowledge of the Seller, the Acquired Business
has been conducted in accordance with all material provisions of the Data
Protection Act 1998 of the United Kingdom and all other applicable data
protection legislation, regulations and codes of practice, including the
maintenance of effective registrations and/or notifications. No written notice,
allegation, complaint or claim has been received by the Seller alleging that any
of the operations of the Acquired Business breach any relevant data protection
legislation.
     4.13 Tax Matters. Except as set forth on Section 4.13 of the Disclosure
Schedule:
          (a) Each of the Acquired Entities and Seller with respect to each of
the Acquired Entities has filed, or caused to be filed, on a timely basis, all
Tax Returns required to be filed, and such Tax Returns are true, correct and
complete in all material respects. Without limiting the foregoing, none of such
Tax Returns contains any return filing position with respect to an item of
income, deduction or credit that would subject the Acquired Business to
penalties under Section 6662 of the Code (or any corresponding provisions of
state, local or foreign Tax Law). Each of the Acquired Entities or Seller with
respect to any of the Acquired Entities has not entered into any “listed
transactions” as defined in Section 1.6011-4(b)(2) of the Treasury Regulations,
and has properly disclosed all reportable transactions as required by
Section 1.6011-4 of the Treasury Regulations.
          (b) All Taxes (whether or not reflected on any Tax Return) due and
owing by any of the Acquired Entities or Seller with respect to the Acquired
Entities have been timely and fully paid or reserved for on the Financial
Statements.
          (c) Each of the Acquired Entities has timely and properly withheld and
paid all Taxes required to have been withheld and paid in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party, including, but not limited to, amounts
required to be withheld under Sections 1441 and 1442 of the Code, or any similar
provision under state, local or foreign Tax Law.
          (d) Each of the Acquired Entities has filed or caused to be filed with
the appropriate governmental entity all unclaimed property reports required to
be filed and has remitted to the appropriate Governmental Authority all
unclaimed property required to be remitted.
          (e) There are no Liens for Taxes (other than for current Taxes not yet
due and payable) upon any assets of the Acquired Entities.
          (f) None of the Acquired Entities is a party to or bound by any Tax
indemnity, Tax sharing or Tax allocation agreement or arrangement.
          (g) None of the Acquired Entities (i) has been a member of an
“affiliated group” within the meaning of Section 1504 of the Code (other than
the affiliated group of which Seller is the parent) and (ii) does not have any
liability for the Taxes of any taxpayer under Treasury Regulation
Section 1.1502-6 (or similar provision of state, local or foreign Tax Law) as
transferee or successor, by contract or otherwise.

-20-



--------------------------------------------------------------------------------



 



          (h) None of the U.S. Companies or their U.S. Subsidiaries has a
permanent establishment in any foreign country, as defined in any applicable tax
treaty or convention between the United States and such foreign country, or a
presence in a foreign country that could subject any of the U.S. Companies or
their U.S. Subsidiaries to Tax in such foreign country.
          (i) No federal, state, local or foreign Tax audits or administrative
or judicial Tax proceedings are pending, threatened in writing or being
conducted with respect to any of the Acquired Entities or Seller with respect to
any of the Acquired Entities.
          (j) No director, officer or employee of Seller or any of the Acquired
Entities, responsible for Tax matters expects any Governmental Authority to
assess or impose any Taxes for any taxable period or periods for which a Tax
Return has been filed. None of the Acquired Entities nor Seller with respect to
any of the Acquired Entities has received from any Governmental Authority
(including jurisdictions where any of the Acquired Entities has not filed a Tax
Return) any (i) written notice indicating an intent to open an audit or other
review; (ii) written request for information related to Tax matters; or
(iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted, or assessed by any Governmental Authority.
          (k) None of the Acquired Entities or Seller with respect to any of the
Acquired Entities has waived any statutes of limitation in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.
          (l) True, correct and complete copies of all Tax Returns, Tax
examination reports and statements of deficiencies assessed against, or agreed
to with respect to, any of the Acquired Entities or Seller with respect to each
of the Acquired Entities with respect to the last three (3) years with the
Internal Revenue Service or any tax authority have been made available to Buyer.
          (m) None of the assets of any of the Acquired Entities has been
financed with or directly or indirectly secures any debt the interest on which
is tax-exempt under Section 103(a) of the Code.
          (n) None of the Acquired Entities will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing Date; (ii) adjustment pursuant to
Section 481 of the Code; or (iii) prepaid amount received on or prior to the
Closing Date.
          (o) The U.S. Companies are eligible entities for which a valid
Section 338(h)(10) Election may be made.
     4.14 Labor Controversies. Except as described on Section 4.14 of the
Disclosure Schedule, (a) there are no pending unfair labor practice charges,
grievances or complaints or other Proceeding filed by or with any Governmental
Authority based on the employment or termination of employment by the Acquired
Business of any Business Employee or the termination of a consultant arrangement
with the Acquired Business that would reasonably be

-21-



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect, (b) there is no labor strike,
dispute, slowdown or work stoppage actually pending or, to the Knowledge of
Seller, threatened in writing against the Acquired Business, and (c) no Acquired
Entity is a party to, and with respect to the Business no Retained Subsidiary is
party to a collective bargaining agreement, and no collective bargaining
agreement relating to the Business Employees is currently being negotiated, nor
has the Acquired Business made any representations, promises or commitments in
writing which have not yet had effect and which would obligate the Acquired
Business to vary the terms and conditions of employment for the Business
Employees. Within the last six (6) months, neither the Seller nor any of its
Affiliates (including the Transferor) has communicated in writing to any
Governmental Authority or any employee, trade union or representative group any
proposal to make any European Employee redundant, and neither Seller nor any of
its Affiliates (including the Transferor) has adopted any written redundancy
policy in respect of such European Employees.
     4.15 Employee Benefit Plans.
          (a) Section 4.15(a) of the Disclosure Schedule sets forth a list of
material Benefit Plans covering all or a portion of the Business Employees. The
Acquired Entities and the Retained Subsidiaries participate in the Benefit Plans
set forth on Section 4.15(a) of the Disclosure Schedule maintained by Seller,
and none of those Benefit Plans will cover Business Employees after the Closing
Date, except as otherwise provided by the Transition Services Agreement or as
required by Law.
          (b) Each Benefit Plan has been established and administered in
accordance with its terms and in compliance with the applicable Laws, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.
          (c) Except as set forth on Section 4.15(c) of the Disclosure Schedule,
neither the execution and delivery of this Agreement, nor the consummation of
the Transactions will (i) entitle any current or former employee of the Acquired
Business to any increased or modified benefit or payment; (ii) increase the
amount of compensation due to any such employee, consultant, officer or
director; (iii) accelerate the vesting, payment or funding of any compensation,
stock-based benefit, incentive or other benefit; (iv) result in any “parachute
payment” under Section 280G of the Code (whether or not such payment is
considered to be reasonable compensation for services rendered); or (v) cause
any compensation to fail to be deductible under Section 162(m), or any other
provision of the Code.
          (d) For the avoidance of doubt Sections 4.15(a) through
Section 4.15(c) shall not apply to or in respect of the European Plans.
Section 4.15(e) through Section 4.15(h) shall apply to and in respect of the
European Plans.
          (e) Other than as set forth on Section 4.15(a) of the Disclosure
Schedule, or as otherwise required or provided by the social security system of
the relevant jurisdiction, in respect of the European Employees there are no
obligations or contingent obligations in relation to, or practice of making
payments to, any pension plan or other arrangement providing benefits on
retirement, cessation of employment, ill-health, injury, death, accident or
disability and no announcement or proposal has been made to enter into or
establish any such plan or arrangement or practice.

-22-



--------------------------------------------------------------------------------



 



          (f) The material terms of the European Plans have been made available
to the Buyer.
          (g) To the Knowledge of Seller, ProQuest UK Holdings, Ltd. and
ProQuest Business Solutions UK and its Subsidiaries have complied in all
material respects with the provisions of the governing documentation of the
European Plans and of Law which apply to them as employers in relation to the
European Plans in respect of the European Employees.
          (h) Except as disclosed on Section 4.15(h) of the Disclosure Schedule,
each of the European Plans provides only money purchase benefits (as defined in
Section 181 Pension Schemes Act 1993).
     4.16 Compliance with Laws. Except as set forth on Section 4.16 of the
Disclosure Schedule, or as would not reasonably be expected to have a Material
Adverse Effect, (i) the Acquired Business has all Permits required by any
Governmental Authority for the operation of the Business and the use of its
properties as presently conducted or used; (ii) all such Permits are in full
force and effect and no action, claim or proceeding is pending nor overtly
threatened in writing, to suspend, revoke, revise, limit, restrict or terminate
any of such Permits or declare any such Permit invalid; and (iii) the Acquired
Business is in compliance with all Laws applicable to its existence, financial
condition, operations, properties or Business, and Seller has not received any
written notice to the contrary. No Proceeding by any Governmental Authority with
respect to the Acquired Entities or any of their Subsidiaries is pending or, to
the Knowledge of the Seller, threatened, nor, to the Knowledge of the Seller,
has any Governmental Authority indicated an intention to conduct any such
investigation or review.
     4.17 Finders; Brokers. Seller is not party to any agreement with any finder
or broker, or in any way obligated to any finder or broker for any commissions,
fees or expenses, in connection with the origin, negotiation, execution or
performance of this Agreement for which Buyer or any of the Buying Parties will
be liable.
     4.18 Environmental Matters.
          (a) The Acquired Business is in compliance with all Environmental Laws
applicable to the Business as presently conducted by the Acquired Business,
except for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect. Seller has not received any written notice of the
institution or pendency of and is not subject to any Proceeding by any
Governmental Authority alleging any liability under any Environmental Law
arising from or relating to the conduct of the Business, as presently conducted
by the Acquired Business or relating to any assets owned, leased or otherwise
used by the Acquired Business, except for such cases that have been concluded or
would not reasonably be expected to have a Material Adverse Effect. The Acquired
Business is not subject to any agreement with any Governmental Authority to
correct noncompliance or alleged noncompliance with any Environmental Law, or to
investigate or remediate the presence or alleged presence of any Hazardous
Substances on any Real Property, except for such agreements that are no longer
binding upon the Acquired Business or would not reasonably be expected to have a
Material Adverse Effect. Seller has made available true and correct copies of
any Phase I Environmental Site Assessments conducted for Seller within the
previous five (5) years relating to the Wooster,

-23-



--------------------------------------------------------------------------------



 



Ohio facility and all applicable non-privileged material correspondence during
the previous five (5) years with any Governmental Authority relating to the
compliance with Environmental Laws at the Wooster, Ohio facility.
     (b) Notwithstanding the generality of any other representations and
warranties in this Agreement, the representations and warranties in this
Section 4.18 shall be deemed the only representations and warranties in this
Agreement with respect to matters directly or indirectly relating to, or arising
out of, Environmental Laws or Hazardous Substances.
     4.19 Customers and Suppliers. Except as set forth on Section 4.19 of the
Disclosure Schedule, no customer of or supplier to the Acquired Business has
notified Seller or any of its Affiliates that such customer or supplier intends
to terminate its relationship with the Acquired Business in a manner which would
have a Material Adverse Effect.
     4.20 Books and Records.
          (a) The books and records of the Acquired Business are maintained and
retained, in all material respects, in accordance with all applicable Laws.
          (b) The “disclosure controls and procedures” (as defined in
Rules 13a-15(e) and 15d-15(e) of the Securities and Exchange Act of 1934, as
amended) relating to the Acquired Business are reasonably designed to ensure
that information required to be disclosed by Seller with respect to the Acquired
Business in reports that it files or submits thereunder is recorded, processed,
summarized and reported within the time period specified in the rules and forms
of the Securities and Exchange Commission, and that all such information is
accumulated and communicated to the management of the Acquired Business as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the chief executive officer and chief financial officer of
Seller required under the Securities and Exchange Act of 1934, as amended.
     4.21 No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN THIS ARTICLE IV, NEITHER THE SELLER, THE RETAINED
SUBSIDIARIES NOR ANY OF THE ACQUIRED ENTITIES NOR ANY OTHER PERSON MAKES ANY
OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE ACQUIRED ENTITIES, ACQUIRED BUSINESS, OR THE
BUSINESS, OPERATIONS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR
PROSPECTS OF THE ACQUIRED BUSINESS. BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, (I) SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY
DISCLAIMS AND NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR
WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO,
AND (II) BUYER HEREBY EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL RIGHTS,
CLAIMS AND CAUSES OF ACTION AGAINST SELLER, ITS AFFILIATES AND THEIR RESPECTIVE
REPRESENTATIVES IN CONNECTION WITH, THE ACCURACY, COMPLETENESS OR MATERIALITY OF
ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) HERETOFORE FURNISHED
TO BUYER AND ITS

-24-



--------------------------------------------------------------------------------



 



RESPECTIVE REPRESENTATIVES BY OR ON BEHALF OF SELLER. WITHOUT LIMITING THE
FOREGOING, SELLER IS NOT MAKING ANY REPRESENTATION OR WARRANTY TO BUYER WITH
RESPECT TO ANY FINANCIAL PROJECTION OR FORECAST RELATING TO THE BUSINESS,
OPERATIONS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS
OF THE ACQUIRED BUSINESS OR ANY SUBSET THEREOF. WITH RESPECT TO ANY PROJECTION
OR FORECAST DELIVERED ON BEHALF OF SELLER TO BUYER OR ITS REPRESENTATIVES, BUYER
ACKNOWLEDGES THAT (I) THERE ARE UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE
SUCH PROJECTIONS AND FORECASTS, (II) BUYER IS FAMILIAR WITH SUCH UNCERTAINTIES,
(III) BUYER IS TAKING FULL RESPONSIBILITY FOR MAKING ITS OWN EVALUATION OF THE
ADEQUACY AND ACCURACY OF ALL SUCH PROJECTIONS AND FORECASTS FURNISHED TO IT AND
(IV) BUYER SHALL HAVE NO CLAIM AGAINST SELLER, THE RETAINED SUBSIDIARIES, ANY
ACQUIRED ENTITY OR THEIR RESPECTIVE AFFILIATES WITH RESPECT THERETO.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     Except as set forth on the Buyer Disclosure Schedule, Buyer represents and
warrants to Seller that, as of the date of this Agreement:
     5.1 Corporate Existence. Buyer is a corporation validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all necessary corporate power and authority to enter into this Agreement, to
carry out its obligations hereunder and to consummate the Transactions.
     5.2 Corporate Authority. This Agreement and the consummation of all of the
Transactions have been duly authorized by all requisite corporate acts or
proceedings of Buyer and has been or will be by the Buying Parties, and Buyer
has and the Buying Parties have or will have all necessary corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by Buyer and,
assuming due authorization, execution and delivery hereof by Seller, constitutes
a valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting or relating to the enforcement of creditors’ rights generally and
general equitable principles, whether considered in a proceeding of law or in
equity. The execution and delivery of this Agreement by Buyer and the
consummation by Buyer and the Buying Parties of the Transactions will not
(a) violate, conflict with or result in the breach of the certificate of
incorporation or bylaws (or similar organizational documents) of Buyer or any of
the Buying Parties, (b) conflict with or violate any Law or order, judgment or
decree of any Governmental Authority applicable to Buyer or any of the Buying
Parties or (c) conflict with, result in any breach of, constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination or cancellation, modification or acceleration of, any

-25-



--------------------------------------------------------------------------------



 



Contract to which Buyer or any of the Buying Parties is a party, except, in the
case of clauses (b) and (c), as would not reasonably be expected to have a Buyer
Material Adverse Effect.
     5.3 Governmental Approvals; Consents. No claim, legal action, suit,
arbitration, governmental investigation, action, or other legal or
administrative Proceeding is pending or, to the Knowledge of Buyer, threatened
in writing against Buyer or any of the Buying Parties which would enjoin or
delay the Transactions. Except as required by Antitrust Laws or as set forth on
Section 5.3 of the Disclosure Schedule, no consent, approval, order or
authorization of, license or permit from, notice to or registration, declaration
or filing with any Governmental Authority or of any third party, is or has been
required on the part of Buyer or any of the Buying Parties in connection with
the execution and delivery of this Agreement or the consummation of the
Transactions, except for such consents, approvals, orders or authorizations of,
licenses or permits, filings or notices the failure of which to obtain or make
would not reasonably be expected to have a Buyer Material Adverse Effect or
which have been obtained.
     5.4 Finders; Brokers. Buyer is not a party to any agreement with any finder
or broker, or in any way obligated to any finder or broker for any commissions,
fees or expenses, in connection with the origin, negotiation, execution or
performance of this Agreement for which Seller or any of its Affiliates will be
liable.
     5.5 Purchase for Investment. Buyer is aware that the Stock being acquired
pursuant to the Transactions is not registered under the Securities Act, or
under any state or foreign securities laws. Buyer is not an underwriter, as such
term is defined under the Securities Act, and Buyer or the Buying Parties, as
the case may be, are purchasing such Stock solely for investment, with no
present intention to distribute any such Stock to any Person, and Buyer or the
Buying Parties, as the case may be, will not directly or indirectly sell or
otherwise dispose of the Stock except in compliance with the registration
requirements or exemption provisions under the Securities Act and the rules and
regulations promulgated thereunder, or any other applicable securities laws.
     5.6 Financing. Buyer has, or will have prior to the Closing, sufficient
cash, available lines of credit or other sources of immediately available funds
to enable it to pay, in cash, the Purchase Price and all other amounts payable
pursuant to this Agreement or otherwise necessary to consummate all the
Transactions.
     5.7 Litigation. There is no pending or, to the Knowledge of Buyer,
threatened in writing legal or administrative Proceeding, against Buyer or any
of the Buying Parties which reasonably would be expected to affect the legality,
validity or enforceability of this Agreement or the consummation of the
Transactions.
ARTICLE VI
AGREEMENTS OF ALL PARTIES
     6.1 Operation of the Business. Except as contemplated by this Agreement or
as disclosed on Section 6.1 of the Disclosure Schedule (such exceptions and
disclosed matters herein referred to as “Permitted Transactions”), Seller shall,
and shall cause the Acquired

-26-



--------------------------------------------------------------------------------



 



Business to, use all reasonable and good faith efforts (i) to continue, in a
manner consistent with the past practices of the Acquired Business, to operate
and conduct the Acquired Business in the ordinary course, and (ii) not to take
any of the following actions in connection with or on behalf of the Acquired
Business without the prior written approval of the Buyer (which approval shall
not be unreasonably withheld, conditioned or delayed):
          (a) sell, lease, transfer or otherwise dispose of or encumber (other
than Permitted Liens) (i) any of the properties or assets of the Business, other
than sale of inventory in the ordinary course of business, or (ii) any property
or asset which is not material to the results of operations, financial condition
or business of the Business;
          (b) cancel any debts or waive any claims or rights pertaining to the
Acquired Business in each case involving more than One Hundred Thousand Dollars
($100,000), except in the ordinary course of business;
          (c) grant any increase in any material respect in the compensation of
officers or employees, except for increases (i) resulting from or related to the
transaction bonuses disclosed on Section 6.1(c) of the Disclosure Schedule,
(ii) in the ordinary course of business and consistent with past practice,
(iii) as a result of collective bargaining, (iv) as required by any material
Benefit Plan or agreement, or (v) as required by Law;
          (d) except in the ordinary course of business, incur, assume or
guarantee any indebtedness for borrowed money other than (i) purchase money
borrowings, (ii) refunding of existing indebtedness, (iii) indebtedness to an
Affiliate incurred in the ordinary course of business, and (iv) other
indebtedness for borrowed money that is not material to the results of
operations or financial condition of the Acquired Business taken as a whole;
          (e) issue, sell or grant any shares of capital stock of any of the
Acquired Entities, or any securities or rights convertible into, exchangeable or
exercisable for, or evidencing the right to subscribe for, any shares of such
capital stock;
          (f) make voluntary investments in or acquisitions on behalf of or for
the Acquired Business (by purchase of securities or assets, merger or
consolidation, or otherwise) of other Persons, businesses or divisions thereof
for consideration in excess of Five Million Dollars ($5,000,000) in the
aggregate for all such investments and acquisitions, except for acquisitions in
settlement of outstanding debts or pursuant to bankruptcy or restructuring plans
of entities of which any Acquired Entity is a creditor;
          (g) make loans or advances to any Person relating to the Acquired
Business (other than travel and similar advances to its employees and trade
credit to customers in the ordinary course of business) to any Person, except
for those loans or advances not in excess of Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate outstanding at any time without taking into account
any Permitted Transactions;
          (h) amend the organizational or charter documents of any of the
Acquired Entities;

-27-



--------------------------------------------------------------------------------



 



          (i) adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization of any Acquired Entity (other than as contemplated hereby or
acquisitions permitted under clause (f) above); or
          (j) agree, whether in writing or otherwise, to do any of the
foregoing.
     6.2 Buyer’s Actions. From the date hereof until the earlier of the Closing
or the termination of this Agreement, Buyer will not, and will not permit any of
its Affiliates to, acquire or agree to acquire by merging or consolidating with,
or by purchasing a substantial portion of the assets of or equity in, or by any
other manner, any Person or portion thereof, or otherwise acquire or agree to
acquire any assets, if the entering into of a definitive agreement relating to
or the consummation of such acquisition, merger or consolidation would
reasonably be expected to (i) impose any delay in the obtaining of, or
significantly increase the risk of not obtaining, any authorizations, consents,
orders, declarations or approvals of any Governmental Authority necessary to
consummate the Transactions or the expiration or termination of any applicable
waiting period, (ii) significantly increase the risk of any Governmental
Authority entering an order prohibiting the consummation of the Transactions or
(iii) delay the consummation of the Transactions.
     6.3 Other Offers.
          (a) Seller shall cease, and shall direct its and its respective
Acquired Entities and Retained Subsidiaries’ directors, officers, employees,
investment bankers and other representatives to cease, any discussions or
negotiations with any Person that may be ongoing as of the date of this
Agreement with respect to an Acquisition Proposal. Seller shall not, and shall
direct its directors, officers, employees, investment bankers and other
representatives not to, (i) solicit, initiate or knowingly encourage the
initiation of any Acquisition Proposal or (ii) participate in any discussions
with any third party regarding, or furnish to any third party any non-public
information in connection with, any Acquisition Proposal. Notwithstanding the
foregoing, the board of directors of Seller and its representatives may in any
event have discussions with any Person that hereafter makes an unsolicited
Acquisition Proposal in order to clarify and understand the terms and conditions
of such proposal and, if the board of directors of Seller receives an
Acquisition Proposal that the board of directors of Seller determines in good
faith and consistent with the exercise of its fiduciary duties (after
consultation with independent legal counsel and a financial advisor) constitutes
or is reasonably likely to lead to a Superior Proposal, then Seller may
(A) furnish information to the Person making such Acquisition Proposal and
(B) participate in discussions and negotiations with such Person regarding an
Acquisition Proposal; provided, however, that Seller provides notice in writing
to Buyer of the general terms and conditions of the Acquisition Proposal and
does not enter into a definitive agreement relating to such Acquisition Proposal
until the expiration of a ten (10) day period following such notice to Buyer.
          (b) Except as expressly permitted by this Section 6.3, and subject to
the proviso in subparagraph (a) hereof, Seller shall not enter into any contract
or agreement (other than a confidentiality agreement) with respect to an
Acquisition Proposal (an “Acquisition Agreement”) unless Seller’s board of
directors determines in good faith and consistent with the exercise of its
fiduciary duties (after consultation with independent legal counsel and a
financial

-28-



--------------------------------------------------------------------------------



 



advisor) that the Acquisition Proposal constitutes a Superior Proposal and
Seller shall have, concurrently with entering into such Acquisition Agreement,
terminated this Agreement pursuant to Section 11.1(d)(iii).
     6.4 Mutual Cooperation; No Inconsistent Action.
          (a) Subject to the terms and conditions of this Agreement, Seller, on
the one hand, and Buyer, on the other hand, shall cooperate with each other and
use their respective commercially reasonable and good faith efforts to promptly
(i) take or cause to be taken all actions, and do or cause to be done all
things, necessary, proper or advisable under this Agreement and applicable Laws
to consummate the Transactions as soon as practicable, including preparing and
filing promptly and fully all documentation to effect all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents (including any required filings under
applicable Antitrust Laws) and (ii) obtain all approvals, consents,
registrations, permits, authorizations and other confirmations from any
Governmental Authority necessary to consummate the Transactions. Subject to
applicable Laws relating to the exchange of information and in addition to
Section 6.4(c), the Parties shall have the right to review in advance, and to
the extent practicable each will consult the other regarding, all the
information relating to the Party, as the case may be, that appears in any
filing made with, or written materials submitted to, any third party and/or any
Governmental Authority in connection with the Transactions.
          (b) In furtherance and not in limitation of the foregoing, each Party
agrees to make an appropriate filing of a Notification and Report Form pursuant
to the HSR Act with respect to the Transactions as promptly as practicable and
in any event within five (5) Business Days of the date hereof and to supply as
promptly as practicable any additional information and documentary material that
may be requested pursuant to the HSR Act and use its commercially reasonable
efforts to take, or cause to be taken, all other actions consistent with this
Section 6.4 necessary to cause the expiration or termination of the applicable
waiting periods under the HSR Act as soon as practicable. Buyer shall provide as
promptly as practicable any additional information and documentary material that
may be requested by the applicable Governmental Authority pursuant to foreign
Antitrust Laws.
          (c) Each Party shall use its commercially reasonable efforts to
(i) cooperate in all respects with each other in connection with any filing or
submission with any Governmental Authority in connection with the Transactions
and in connection with any investigation or other inquiry by or before a
Governmental Authority relating to the Transactions, including any Proceeding
initiated by a private party, and (ii) keep the other Party informed in all
material respects and on a reasonably timely basis of any communication received
by such party or its Affiliates from, or given by such party to, the Federal
Trade Commission, the Antitrust Division of the Department of Justice, or any
other Governmental Authority and of any communication received or given in
connection with any Proceeding by a private party, in each case regarding any of
the Transactions.
          (d) In furtherance and not in limitation of the covenants of the
Parties contained in this Section 6.4, each Party shall use its commercially
reasonable efforts to resolve such objections, if any, as may be asserted by a
Governmental Authority or other Person with

-29-



--------------------------------------------------------------------------------



 



respect to the Transactions. Without limiting any other provision hereof, each
Party shall use its commercially reasonable efforts to (i) avoid the entry of,
or to have vacated or terminated, any decree, order or judgment that would
restrain, prevent or delay the consummation of the Transactions, on or before
the Termination Date, including by defending through litigation on the merits
any claim asserted in any court by any Person, (ii) avoid or eliminate each and
every impediment under any Antitrust Law that may be asserted by any
Governmental Authority with respect to the Transactions so as to enable the
consummation of the Transactions to occur as soon as reasonably possible (and in
any event no later than the Termination Date). In addition, the Buyer shall use
its commercially reasonable efforts to defend through litigation on the merits
any claim asserted in court by any party in order to avoid entry of, or to have
vacated or terminated, any decree, order or judgment (whether temporary,
preliminary or permanent) that would prevent the Closing from occurring as
promptly as practicable.
          (e) Seller and Buyer shall notify and keep the other advised as to any
litigation or administrative Proceeding pending or, to its Knowledge, threatened
in writing, which challenges the Transactions. Subject to Section 6.3 and
Article XI, Seller and Buyer shall not take any action inconsistent with their
obligations under this Agreement or which would materially hinder or delay the
consummation of the Transactions.
     6.5 Public Disclosures. After the date hereof, Seller and Buyer shall each
issue a press release in form and substance mutually agreeable to the Parties.
Prior to the Closing Date, no Party shall (except with respect to
(a) presentations made to analysts, creditors or investors concerning the
Transactions, and (b) disclosures made to the employees or customers of the
Seller or Buyer, the Acquired Business and their respective Affiliates) issue
any other press release or make any other public disclosures concerning this
Transaction or the contents of this Agreement without the prior written consent
of the other Party, unless a Party believes, upon advice of counsel, it is
required by Law or regulation (of any applicable stock or securities exchange or
otherwise) to make such public disclosure. The Parties shall reasonably
cooperate as to the timing and contents of any public announcement or
communication.
     6.6 Access to Records and Personnel.
          (a) From the date hereof until the earlier of the Closing or
termination of this Agreement, upon reasonable notice, and subject to the
Confidentiality Letter, the Seller shall cause the Retained Subsidiaries and the
Acquired Entities to (i) afford Buyer and its representatives reasonable access
to the senior managers of the Acquired Business and (ii) furnish to the
representatives of Buyer such additional financial and operating data and other
material information regarding the Business (or copies thereof) as Buyer may
from time to time reasonably request; provided, however, that any such access or
furnishing of information shall be conducted at Buyer’s expense, during normal
business hours, and in such a manner as not to interfere with the normal
operations of the Business. Notwithstanding anything to the contrary in this
Agreement, the Seller shall not be required to disclose any information to Buyer
if such disclosure would (i) jeopardize any attorney-client or other legal
privilege, (ii) contravene any applicable Laws, fiduciary duty or binding
agreement entered into prior to the date hereof or (iii) disrupt or jeopardize
any material customer or vendor relationship or (iv) include Tax information
pertaining to the Seller or its Affiliates other than the Acquired Business
(except for

-30-



--------------------------------------------------------------------------------



 



tax information pertaining to combined, consolidated, or uniform tax filings of
Seller or its Affiliates that include any of the Acquired Entities).
          (b) From and after the Closing Date, the Parties shall, and the Buying
Parties shall cause the Acquired Business to, retain all material books,
records, documents, instruments, accounts, correspondence, writings, evidences
of title and other papers relating to the Acquired Business in their possession
(the “Books and Records”) for seven (7) years or for such longer period as may
be required by Law.
          (c) From and after the Closing Date, the Parties shall allow each
other, and the Buyer shall cause the Acquired Business to allow the Seller, its
Affiliates and their respective representatives, reasonable access to the Books
and Records and to personnel having knowledge of the whereabouts and/or contents
of the Books and Records, for legitimate non-competitive business reasons,
including the preparation of audited financial statements and Tax Returns and
the defense of Proceedings. Each Party shall be entitled to recover its
out-of-pocket costs (including copying costs) incurred in providing such Books
and Records and/or personnel to the other party. The requesting party shall hold
in confidence for a period of two (2) years after the date of disclosure thereof
all confidential information identified as such by, and obtained after the
Closing from, the disclosing party, any of its officers, agents, representatives
or employees; provided, however, that information that (i) was in the public
domain; (ii) was in fact known to the requesting party prior to disclosure by
the disclosing party, its officers, agents, representatives or employees;
(iii) becomes known to the requesting party from or through a third party not
under an obligation of non-disclosure to the disclosing party; or (iv) is
required by Law or regulation (of any applicable stock or securities exchange or
otherwise) or otherwise deems necessary and proper to disclose in connection
with the filing, examination or defense of any Tax Return or other document
required to be filed, shall not be deemed to be confidential information. In
addition, the Parties agree that confidential information may only be used for
the purpose for which it was supplied.
     6.7 Employee Relations and Benefits.
          (a) Effective as of the Closing and for a period of twelve (12) months
thereafter, the Buyer shall cause the Acquired Business to provide each Business
Employee substantially the same base compensation amount and incentive
compensation program, and with a benefits package substantially similar in value
in the aggregate, to the compensation and benefits provided by Seller or its
Subsidiaries to such Business Employee at the time of Closing; provided that
nothing herein shall prevent Buyer from terminating the employment of any
Business Employee with or without cause. For a period of twelve (12) months
after Closing, the Business Employees not terminated for cause shall be entitled
to participate in Buyer’s severance plan and shall receive credit thereunder for
service to Seller or its Affiliates.
          For the period beginning on the Closing Date and ending on
December 31, 2006 or as extended by mutual agreement of the parties to a date no
later than December 31, 2007 (the “Transition Period”), Buyer may elect, and
Seller shall agree to provide: (1) continuation of benefits for Business
Employees under the Benefit Plans set forth in Section 6.7(a) of the Disclosure
Schedule (the “Continued Benefit Plans”) to the extent provided to such Business
Employees immediately prior to the Closing Date along with employee benefits
administration

-31-



--------------------------------------------------------------------------------



 



services; provided, however, that nothing in this Section 6.7(a) shall be
construed to amend the Continued Benefit Plans or to otherwise limit Seller’s or
its Subsidiaries’ right to amend or modify its Benefit Plans; and (2) payroll
services (not including payments under any employment, consulting, retention,
severance, change-of-control, bonus, or similar agreements) for the Transition
Period. If Buyer elects such services and benefits, Buyer agrees to pay or
reimburse Seller for costs and expenses associated with providing such services
and benefits attributable to the Business Employees (and their covered
dependents) pursuant to the Transition Services Agreement. If Buyer elects for
the Business Employees to continue participation in the Continued Benefit Plans
during the Transition Period, Seller shall not be liable for payment for any
claim for welfare or fringe benefits incurred on or after the Closing Date with
respect to such Business Employees. For purposes of this Section 6.7(a), a claim
is deemed incurred for medical, dental, and vision benefits, when the services
or products generating such expenses are performed or provided to the Business
Employee (or his or her covered dependent); for life insurance, accidental death
and dismemberment insurance, and travel accident insurance, when the death or
dismemberment of the Business Employee (or his or her covered dependent)
occurred; for short-term disability and long-term disability, upon the
occurrence of the accident, injury, illness, or disabling effect; for pre-tax
dependent care benefits or pre-tax health care benefits under Seller’s flexible
spending account plan, when the services or products generating such expenses
are performed or provided to the Business Employee (or his or her covered
dependent, as applicable); and for tuition assistance benefits, when the
Business Employee begins an approved course in accordance with Seller’s tuition
assistance plan. Seller shall make matching contributions to the accounts of
Business Employees participating in the ProQuest 401(k) Plan based on Seller’s
earnings through the Closing Date; such matching contributions shall be made by
Seller at the same time and in the same manner as applicable for other
participants in the plan. If Buyer elects for the Business Employees to continue
participation in the ProQuest 401(k) Plan during the Transition Period, then
Buyer may elect to make an additional matching contribution to the accounts of
Business Employees attributable to the Transition Period. Seller shall be
required to perform benefits and payroll administration services only in a
manner that is substantially similar to the manner in which such services were
performed for the Acquired Business prior to the Closing Date. Notwithstanding
any provision to the contrary, and in addition to any other remedies provided
under this Agreement and the Transition Services Agreement, Buyer shall
indemnify, defend, and hold Seller and its Subsidiaries harmless from any and
all claims, liabilities, damages, losses, or expenses (including reasonable
attorneys fees) incurred by Seller in connection with, arising from, or relating
to the provision of benefits and payroll services pursuant to this
Section 6.7(a), including liabilities relating to the Business Employees’
participation in the Continued Benefit Plans following the Closing, other than
liability arising out of Seller’s gross negligence or willful misconduct.
          (b) Buyer and its Affiliates shall recognize all service (consistent
with Buyer’s service recognition policies) of the Business Employees with the
Acquired Business prior to the Closing Date as service with Buyer and its
Affiliates in connection with any designated 401(k) savings plans, welfare
benefit plans and employment policies (including any vacation and holiday
policies) maintained by Buyer or its Affiliates that are made available
following the Closing Date (or after the end of the Transition Period described
in Section 6.7(a)) by any of the Buying Parties or their Affiliates for purposes
of any waiting period, vesting, eligibility and benefit entitlement (but
excluding pension plan accruals); provided, however, that with respect to

-32-



--------------------------------------------------------------------------------



 



any defined benefit pension plan maintained by Buyer or one of its Affiliates in
which such Business Employee participates following the Closing Date, such
service credit shall be measured from the earliest date that such employee
commenced participation in a tax-qualified pension or savings plan maintained by
Buyer.
          (c) Following the Closing Date (or after the end of any Transition
Period described in Section 6.7(a)), Buyer shall (i) waive, or cause their
insurance carriers to waive, all limitations as to pre-existing and at-work
conditions, if any, with respect to participation and coverage requirements
applicable to Business Employees under any welfare benefit plan (as defined in
Section 3(l) of ERISA) that is made available to Business Employees following
the Closing Date by Buyer or one of its Affiliates, and (ii) provide credit to
Business Employees for any co-payments, deductibles and out-of-pocket expenses
paid by such employees under the employee benefit plans, programs and
arrangements of the Seller or the Acquired Business during the portion of the
relevant plan year including the Closing Date.
          (d) Effective as of the Closing, the Buying Parties shall retain or
assume all liabilities under the Benefit Plans listed on Section 6.7(d) of the
Disclosure Schedule (the “Stand-Alone Benefit Plans”).
          (e) Nothing herein, expressed or implied, shall confer upon any
employee or former employee of Seller or any Acquired Entity, or the Buying
Parties or any of their respective Affiliates (including the Business
Employees), any rights or remedies including any right to employment or
continued employment for any specified period of any nature or kind whatsoever,
under or by reason of this Agreement.
          (f) The Buying Parties shall retain full responsibility for compliance
with the Worker’s Adjustment and Restraining Notification Act of 1988, as
amended, and be solely responsible for furnishing any required notice of any
“plant closing” or “mass layoff”, as applicable, which arise as a result of any
facility closings, reductions in work force, terminations or other actions, that
the Acquired Business or their Affiliates may cause or initiate on or after the
Closing Date with respect to the Acquired Business and shall jointly and
severally indemnify Seller and its Affiliates for any liability related thereto,
including reasonable attorneys’ fees related thereto.
          (g) In respect of the European Employees, Section 6.7 shall apply
except as otherwise required by Law; provided, however, that Section 6.8 will
take precedence over this Section 6.7, and where there is any inconsistency
between this Section 6.7 and Section 6.8, Section 6.8 will apply in respect of
the European Employees.
          (h) The Business Employees are expressly made third party
beneficiaries to this Agreement to the extent provided in this Section 6.7 and
in Section 6.8.
     6.8 Employee Relations and Benefits – European Employees
          (a) The Parties acknowledge and agree that pursuant to the TUPE
Regulations, any applicable contracts of employment between the Transferor and
each of the Relevant UK Employees will have effect from the Closing Date as if
originally made between

-33-



--------------------------------------------------------------------------------



 



the Transferee and each Relevant UK Employee (except to the extent that such
contracts relate to old age, invalidity and survivors’ benefits under any
occupational pension scheme).
          (b) The Parties agree that they will comply (or that they will cause
their relevant Subsidiaries to comply) with any information and consultation
requirements required by Law in respect of the European Employees, including,
but not limited to, the information and consultation requirements of the TUPE
Regulations.
          (c) Subject to Section 6.8(l), the Seller and the Transferor shall
discharge and hereby undertake to indemnify and keep fully indemnified the Buyer
Indemnitees and Transferee against all Employment Liabilities arising from or in
respect of any act or omission by the Seller or the Transferor or their
Affiliates in respect of any European Employee or any employee representative
representing any European Employee before the Closing Date, including, but not
limited to, any order to pay compensation or any award made pursuant to the TUPE
Regulations, except with respect to:
               (i) with regard to the Relevant UK Employees, any breach of
Regulations 13 or 15 of the TUPE Regulations to the extent that such breach is
caused by the Buying Parties or Transferee’s failure to provide information to
the Seller or Transferor pursuant to Regulation 13(4), and the Buying Parties
and Transferee agree that if the Seller or the Transferor wish to join the
Buying Parties or the Transferee in any proceedings under Regulation 15 of the
TUPE Regulations because of such failures by the Buying Parties or Transferee,
then the Buying Parties and Transferee will agree to be so joined;
               (ii) any claim by a Relevant UK Employee (whether or not such
Relevant UK Employee resigns and/or objects under regulations 4(7), 4(9) and/or
4(11) of the TUPE Regulations) that the Seller or Transferor is or will be in
breach of contract or in breach of any statutory employment rights because of
any plans of the Buying Parties or the Transferee to change terms and conditions
of employment or working conditions of any Relevant UK Employee on or after the
Closing Date (including without limitation any plans of the Buying Parties or
Transferee to change the pension benefits in respect of any Relevant UK
Employees); and
               (iii) for the avoidance of doubt, any obligation referable to any
European Employee’s period of continuous employment.
          (d) The Seller or the Transferor shall cause the terms of any
settlement of a claim made against the Acquired Business which results or could
result in an award for compensation being made against the Acquired Business
pursuant to Regulations 15(8)(a) or 15(11) of the TUPE Regulations to be
sufficient to release the Buying Parties and the Transferee from any and all
future claims and liability relating to the subject matter of the claim.
          (e) The Buyer or the Transferee shall cause the terms of any
settlement of a claim made against them or the Acquired Business which results
or could result in an award for compensation being made against the Seller or
the Transferor to be sufficient to release the Seller and the Transferor from
any and all future claims and liability relating to the subject matter of the
claim.

-34-



--------------------------------------------------------------------------------



 



          (f) The Buying Parties and the Transferee shall discharge and hereby
undertake to indemnify and keep fully indemnified the Seller Indemnitees and the
Transferor against all Employment Liabilities arising from or in respect of:
               (i) subject to Section 6.8(l), any of the European Employees on
or after the Closing Date; and
               (ii) any claim by any European Employee that there has
(have) been change(s) (or that there will be such changes) in working conditions
occurring on or after the Closing Date.
          (g) The Buying Parties and the Transferee shall discharge and hereby
undertake to indemnify and keep fully indemnified the Seller and the Transferor
against all Employment Liabilities, arising from or in respect of the European
Employees, before the Closing Date in respect of the following:
               (i) regarding the Relevant UK Employees, for any breach of
Regulations 13 or 15 of the TUPE Regulations to the extent that such breach is
caused by the Buying Parties or the Transferee’s failure to provide accurate or
adequate information to the Seller or the Transferor pursuant to
Regulation 13(4) of the TUPE Regulations;
               (ii) any misrepresentation made by the Buying Parties or the
Transferee to any of the European Employees; and
               (iii) any claim by a Relevant UK Employee (whether or not such
Relevant UK Employee resigns and objects under regulations 4(7), 4(9) and/or
4(11) of the TUPE Regulations) that the Seller or the Transferor is or will be
in breach of contract and/or in breach of any statutory employment rights
because of any plans of the Buying Parties or the Transferee to change terms and
conditions of employment or working conditions of any Relevant UK Employee on or
after the Closing Date (including without limitation any plans of the Buying
Parties or Transferee to change the pension benefits in respect of any Relevant
UK Employees).
          (h) In the event that any Retained Employee alleges that his/her
employment has (or should have) transferred to the Transferee under the TUPE
Regulations, or a tribunal or court so decides, the following provisions shall
apply:
               (i) The Party which first becomes aware of the allegation or
decision shall notify the other Party as soon as reasonably practicable and, in
any event, no later than ten (10) Business Days of it becoming known to them;
               (ii) the Transferor shall, within a further ten (10) Business
Days of such notification make an offer of employment, in writing, to such
Retained Employee to commence immediately on terms and conditions which are the
same as those applicable to him/her immediately before the Closing Date and
under which the Transferor agrees to recognize such Retained Employee’s period
of continuous service with the Transferor;

-35-



--------------------------------------------------------------------------------



 



               (iii) If either (A) the Transferor fails to make an offer as
described in Section 6.8(h)(ii) above, or (B) such Retained Employee has not
accepted such an offer within ten (10) Business Days of his/her receipt of it,
or (C) such Retained Employee accepts such offer but fails to join the
Transferor’s employment within five (5) Business Days of such acceptance, the
Transferee may terminate such Retained Employee’s employment as soon as
reasonably practicable and the provisions of Section 6.8(h)(v) shall apply;
               (iv) If the relevant Retained Employee accepts the offer referred
to in Section 6.8(h)(ii) within ten (10) Business Days of his/her receipt of it,
the Parties shall use their commercially reasonable efforts to cause, within
five (5) Business Days of such acceptance, such employee to resign from the
employment of the Transferee and commence employment with the Transferor. If
such Retained Employee fails to resign from the Transferee’s employment within
such five (5) Business Day period, the Transferee shall be entitled to dismiss
such employee as soon as reasonable practicable and the provisions of
Section 6.8(h)(v) shall apply; and
               (v) Provided that, in terminating the employment of any Retained
Employee, the Transferee discusses the proposed transfer with the Transferor in
good faith in an effort to ensure that the termination is not unfair and, in any
event, complies with the minimum procedural requirements of the statutory
dismissal procedure as set out in Schedule 2 to the Employment Act 2002, the
Seller and Transferor shall indemnify the Buyer Indemnitees and the Transferee
and keep them fully indemnified against all Employment Liabilities arising from
or connected with:
                         (A) any termination of employment by the Buying Parties
or the Transferee pursuant to Sections 6.8(h)(iii) and (iv) above; and
                         (B) all Employment Costs incurred by the Buying Parties
or the Transferee in respect of the relevant Retained Employee(s) employment for
the period beginning with the Closing Date and ending on the earlier of the date
of the termination of employment pursuant to Sections 6.8(h)(iii) and (iv) above
or three (3) months from the Closing Date.
               (i) In the event that the any Relevant UK Employee alleges that
his/her employment has not (or should have not) transferred to the Transferee
under the TUPE Regulations, or a tribunal or court so decides, the following
provisions shall apply:
                    (i) The Party which first becomes aware of the allegation or
decision shall notify the other party of such allegation or decision as soon as
reasonably practicable and, in any event, no later than ten (10) Business Days
of it becoming known to them;
                    (ii) The Transferee shall, within a further ten
(10) Business Days of such notification make an offer in writing to such
Relevant UK Employee to commence immediately on terms and conditions which are
the same as those applicable to him/her immediately before the Closing Date and
under which the Transferee agrees to recognize such Retained Employee’s period
of continuous service with the Transferor;

-36-



--------------------------------------------------------------------------------



 



               (iii) If either (a) the Transferee fails to make an offer as
described in Section 6.8(i)(ii) above, or (b) such Relevant UK Employee has not
accepted such an offer within ten (10) Business Days of his/her receipt of it,
or (c) such Relevant UK Employee accepts such offer but fails to join the
Transferee’s employment within five (5) Business Days of such acceptance, the
Transferor may terminate such Relevant UK Employee’s employment forthwith and
the provisions of Section 6.8(i)(v) shall apply;
               (iv) If the Relevant UK Employee accepts the offer referred to in
Section 6.8(i)(ii) within ten (10) Business Days of his/her receipt of it, the
Parties shall use their commercially reasonable efforts to cause, within five
(5) Business Days of such acceptance, such employee to resign from the
employment of the Transferor and commence employment with the Transferee. If
such Relevant UK Employee fails to resign from the Transferor’s employment
within such five (5) Business Day period, the Transferor shall be entitled to
dismiss such employee forthwith and Section 6.8(i)(v) shall apply; and
               (v) Provided that, in terminating the employment of any Relevant
UK Employee, the Transferor discusses the proposed transfer with the Transferee
in good faith in an effort to ensure that the termination is not unfair and, in
any event, complies with the minimum procedural requirements of the statutory
dismissal procedure as set out in Schedule 2 to the Employment Act 2002, the
Buying Parties and the Transferee shall indemnify the Seller and the Transferor
and keep them fully indemnified against all Employment Liabilities arising from
or connected with:
                    (A) any termination of employment by the Transferor pursuant
to Sections 6.8(i)(iii) and (iv) above; and
                    (B) all Employment Costs incurred by the Seller or the
Transferor in respect of the Relevant UK Employees for the period beginning with
the Closing Date and ending on the earlier of the date of the termination of
employment pursuant to Sections 6.8(i)(iii) and (iv) above or three (3) months
from the Closing Date.
          (j) The Seller and the Transferor shall indemnify the Buyer
Indemnitees and the Transferee and keep them fully indemnified against all
Employment Liabilities in respect of the cost of paying any entitlement or
benefit applicable to any Relevant UK Employee which has accrued during any
period prior to the Closing Date but which is payable after the Closing Date. In
this event, the Seller’s and Transferor’s liability shall be limited on a pro
rata basis to such part of the entitlement or benefit which has accrued prior to
the Closing Date.
          (k) The Buying Parties and the Transferee shall indemnify the Seller
Indemnitees and the Transferor and keep them fully indemnified against all
Employment Liabilities in respect of the cost of paying any entitlement or
benefit applicable to any Relevant UK Employee which has accrued during any
period on or after the Closing Date but which was paid to the employee before
the Closing Date. In this event, the Buying Parties’ and Transferee’s liability
shall be limited on a pro rata basis to such part of the entitlement or benefit
which has accrued on or after the Closing Date.

-37-



--------------------------------------------------------------------------------



 



          (l) The Seller or the Transferor shall pay to, or for the benefit of,
each European Employee, all remuneration and other benefits due to him/her up to
the Closing Date (excluding leave entitlements) and will make all payments to
the appropriate authorities under PAYE as are required by Law in respect of
deductions for tax and National Insurance which are due up to the Closing Date.
This shall include but is not limited to all salaries, wages, bonuses,
commissions, incentives, expenses, allowances, maternity pay, sick pay, pension
contributions, insurance premiums for benefits.
          (m) The Buyer shall, and shall cause the Transferee to, comply with
the requirements of sections 257 and 258 of the Pensions Act 2004 and the
Transfer of Employment (Pensions Protection) Regulations 2005 (SI 2005 no 649)
and hereby indemnifies the Seller (for the benefit of itself and for the Seller
as agent and trustee for the benefit of ProQuest UK Holdings, Ltd. and ProQuest
Business Solutions UK and its subsidiaries) for any loss or liability arising
out of any claim by or in respect of any Relevant UK Employee as a result of the
failure of the Buyer and/or one or more of the Buying Parties to comply with
such legislation.
          (n) In respect of the European Employees, in the event that the
Transferor and/or the Transferee are not party to this Agreement, the Seller
will cause the Transferor and the Buyer will cause the Transferee to comply with
the provisions of these Sections 6.7 and 6.8 as though they were party to this
Agreement. In addition, the Buyer shall cause the Transferee to enter into any
relevant Foreign Transfer Document.
     6.9 Seller Guarantees. The Buying Parties shall, effective as of the
Closing, cause Seller and Seller’s Affiliates to be irrevocably released from,
and the Buying Parties or one of their Affiliates to be irrevocably substituted
in all respects for Seller or Seller’s Affiliates, as applicable, in respect of,
all obligations of Seller or Seller’s Affiliates under any guarantees,
indemnities, surety bonds, reimbursement agreements, letters of credit or
letters of comfort obtained by Seller or Seller’s Affiliates for the benefit of
the Business which are listed on Section 6.9 of the Disclosure Schedule attached
hereto (collectively, the “Seller Guarantees”). If Buyer is unable to effect
such a substitution as of the Closing Date with respect to any Seller Guarantee,
the Buyer and the Acquired Entities shall indemnify and hold harmless Seller or
Seller’s Affiliate, as the case may be, from any Loss resulting from, arising
out of or related to such Seller Guarantee in accordance with Article X, below.
     6.10 Retained Names and Marks.
          (a) Buyer hereby acknowledges that all right, title and interest in
and to the names set forth on Section 6.10 of the Disclosure Schedule, together
with all variations thereof and all trademarks, service marks, domain names,
trade names, trade dress, corporate names and other identifiers of source
containing, incorporating or associated with any of the foregoing (the “Retained
Names and Marks”) are owned exclusively by the Seller or its Affiliates (other
than the Acquired Entities) and that, except as expressly provided below, any
and all right of the Acquired Entities and the Acquired Business to use the
Retained Names and Marks shall terminate as of the Closing and shall immediately
revert to the Seller. Buyer further acknowledges that they have no rights, and
are not acquiring any rights, directly or indirectly hereunder, to use the
Retained Names and Marks, except as provided herein.

-38-



--------------------------------------------------------------------------------



 



          (b) Buyer shall, as soon as practicable after the Closing, but in no
event later than thirty (30) days thereafter, cause each Acquired Entity, as
applicable, to file amended articles of incorporation with the appropriate
authorities changing its corporate name to a corporate name that does not
contain any Retained Names and Marks and to supply promptly any additional
information and documentary materials that may be requested by the Seller with
respect to such filings.
          (c) Buyer shall remove all of the existing signage of the Acquired
Business containing the Retained Names or Marks as soon as practicable, but in
any event no later than one (1) year after the Closing. The Acquired Business
shall be entitled to use existing signage until such signage is removed in
accordance with the terms of this Section 6.10.
          (d) The Acquired Business shall, for a period of one (1) year after
the date of the Closing, and without any fee to Buyer or any of its Affiliates,
be entitled to use all of the Acquired Entities’ existing stocks of letterheads,
advertisements and promotional materials, Internet web sites and Internet domain
names, inventory and other documents and materials containing the Retained Names
and Marks (“Existing Stock”); provided, however, that (i) the Acquired Business
will have the right to use the Retained Names and Marks for the sole purpose of
redirecting customers who use Internet domain names to websites used by the
Acquired Business for a period of three (3) years, and (ii) the Acquired
Business and its Affiliates shall not replace the supply of Existing Stock
following the Closing Date. From and after such date, the Buying Parties shall
remove or obliterate all Retained Names and Marks from such Existing Stock or
cease using such Existing Stock, and transfer to the Seller any rights with
respect to Internet domain names incorporating any Retained Names and Marks.
          (e) Except as expressly provided in this Agreement, no other right to
use the Retained Names and Marks is granted by the Seller to the Buying Parties
or the Acquired Business, whether by implication or otherwise, and nothing
hereunder permits the Buying Parties or the Acquired Business to use the
Retained Names and Marks on any documents, materials, products or services other
than as provided in this Section 6.10. The Buying Parties shall ensure that all
use of the Retained Names and Marks by the Acquired Business as provided in this
Section 6.10 shall be only with respect to goods and services of a level of
substantial quality so that the Retained Names and Marks will not suffer a
significant reduction in value.
          (f) Nothing in this Section 6.10 shall require Buyer or any of its
Affiliates to cause independent third parties (such as dealerships or repair
shops) to cease using any of the Retained Names or Marks.
          (g) The Parties shall cooperate with each other and use their
respective commercially reasonable efforts to promptly take or cause to be taken
all actions, and do or cause to be done all things, necessary, proper or
advisable under this Agreement and applicable Laws to effectuate and document
the foregoing rights granted with respect to the Retained Names and Marks in
this Section 6.10 as soon as practicable, including preparing and filing
promptly and fully all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents.

-39-



--------------------------------------------------------------------------------



 



     6.11 Mail Received After Closing. Following the Closing, (a) the Buying
Parties may receive and open all mail addressed or directed to Seller or the
Retained Subsidiaries, (b) to the extent that such mail and the contents thereof
relate exclusively to the Business, the Buying Parties may deal with the
contents thereof and (c) the Buying Parties shall promptly forward any other
such mail to Seller.
     6.12 Update to Disclosure. From time to time prior to the Closing, the
Seller may provide to Buyer information (the “Supplemental Information”) that
supplements or amends the Disclosure Schedule, which shall form a part of this
Agreement with respect to any matter arising after the date of this Agreement
that, if existing or occurring at or prior to the date of this Agreement, would
have been required to be set forth or described in the Disclosure Schedule or
that is necessary to correct any information in the Disclosure Schedule that has
been rendered inaccurate by such matter arising after the date of this
Agreement. Any Supplemental Information delivered pursuant to this Section 6.12
shall be deemed to be a part of the identified section of the Disclosure
Schedule to which it relates. To the extent any Supplemental Information is
disclosed under this Section 6.12 which, individually or in the aggregate, has a
Material Adverse Effect, Buyer shall not be obligated to consummate the
Transactions.
     6.13 Seller Disclosure. Seller agrees to promptly notify Buyer in writing
in the event that Seller ceases to carry any director and officer liability
insurance.
ARTICLE VII
CONDITIONS
     7.1 Condition to the Obligations of the Buying Parties. The obligations of
the Buying Parties to consummate the Transactions shall be subject to the
satisfaction or waiver at or prior to the Closing Date of the following
condition:
          (a) Accuracy of Representations and Warranties and Compliance with
Obligations. The representations and warranties of the Seller contained in this
Agreement shall be true and correct at and as of the date hereof and at or as of
the Closing Date with the same force and effect as though made at and as of the
Closing Date except (i) with respect to such changes made to the Disclosure
Schedule that are specifically permitted by this Agreement, (ii) that those
representations and warranties which address matters only as of a particular
date are required to remain true and correct only as of such date and (iii) for
those instances (including in (ii)) in which the failure of the representations
and warranties in the aggregate to be true and correct would not reasonably be
expected to have a Material Adverse Effect. The Seller shall have performed and
complied in all material respects with all of its obligations required by this
Agreement to be performed or complied with at or prior to the Closing Date. The
Seller shall have delivered to the Buyer a certificate executed by an executive
officer of the Seller, dated as of the Closing Date, certifying the foregoing.
     7.2 Condition to the Obligations of Seller. The obligations of the Seller
to consummate the Transactions shall be subject to the satisfaction or waiver at
or prior to the Closing Date of the following condition:

-40-



--------------------------------------------------------------------------------



 



          (a) Accuracy of Representations and Warranties and Compliance with
Obligations. The representations and warranties of Buyer contained in this
Agreement shall be true and correct at and as of the date hereof and at and as
of the Closing Date with the same force and effect as though made at and as of
the Closing Date except (i) that those representations and warranties which
address matters only as of a particular date are required to remain true and
correct only as of such date and (ii) for those instances (including in (i)) in
which the failure of the representations and warranties in the aggregate to be
true and correct would not reasonably be expected to have a Buyer Material
Adverse Effect. Buyer shall have performed and complied in all material respects
with all of its obligations required by this Agreement to be performed or
complied with at or prior to the Closing Date. Buyer shall have delivered to the
Seller a certificate, dated as of the Closing Date, and executed by an executive
officer of Buyer, certifying the foregoing.
     7.3 Conditions to Obligations of Buyer and Seller. The respective
obligations of Buyer and the Seller to consummate the Transactions shall be
subject to the satisfaction or waiver at or prior to the Closing Date of the
following conditions:
          (a) No Injunction, Etc. At the Closing Date, there shall be no
injunction, restraining order or decree of any nature of any Governmental
Authority that is in effect that prohibits or materially restricts the
Transactions; provided, however, that the benefits of this Section 7.3(a) shall
not be available to a party whose failure to fulfill its obligations pursuant to
Section 6.4 shall have been the cause of, or shall have resulted in, such
injunction, restraining order or decree.
          (b) Antitrust Approvals. All applicable (i) waiting periods specified
under the HSR Act or similar domestic or foreign Antitrust Laws with respect to
the Transactions shall have elapsed or been terminated and (ii) approvals
required under foreign Antitrust Laws with respect to the Transaction have been
obtained.
          (c) Consents. All consents listed on Section 7.3(c) of the Disclosure
Schedule shall have been received or otherwise satisfied in a form reasonably
acceptable to Buyer.
ARTICLE VIII
TAX MATTERS
     8.1 Section 338(h) (10) Elections. At Buyer’s written request, Seller shall
within the time period prescribed by law for the filing thereof, join with Buyer
in making timely, irrevocable and effective elections under Section 338(h)(10)
of the Code and similar elections under state income tax law, if applicable
(collectively, the “Section 338(h)(10) Elections”) with respect to Buyer’s
purchase of the Stock and Buyer’s deemed purchase of the stock of the U.S.
Subsidiaries of the U.S. Companies. Buyer shall prepare an Internal Revenue
Service Form 8023 and such other forms as are necessary for effectuating the
Section 338(h) (10) Elections (the “Forms”) and shall duly and timely file the
Forms as prescribed by Treasury Regulation Section 1.338 (h)(10)-1(as in effect
and as it may hereafter be amended) or the corresponding provisions of state
income tax law.

-41-



--------------------------------------------------------------------------------



 



     8.2 Liability for Taxes.
          (a) Except to the extent such Taxes are accrued as a liability for
purposes of calculating the Closing Working Capital Value, Seller shall be
liable for, shall cause the payment of and shall indemnify and hold Buyer, the
Buying Parties and the Acquired Entities harmless from, (i) subject to
Section 12.2, any Taxes caused by or resulting from the sale of the Stock
(including all Taxes arising from the Section 338(h)(10) Elections), (ii) any
Income Taxes imposed on or incurred by the Acquired Entities arising out of the
inclusion of the Acquired Entities in any combined, consolidated, unitary or
similar group (a “Group”) prior to the Closing Date, (iii) any Income Taxes
imposed on or incurred by the Acquired Entities (or any Group with respect to
the taxable items of the Acquired Entities) for any taxable period (the
“Pre-Closing Period”) ending on or before the Closing Date (or the portion,
determined as described in paragraph (b) of this Section 8.2, of any such Income
Taxes for any taxable period beginning on or before and ending after the Closing
Date which is allocable to the portion of such period occurring on or before the
Closing Date (the “Straddle Period”)) except to the extent that such Income
Taxes (x) arise from or are increased by transactions by the Acquired Entities
outside the ordinary course of business after the Closing, or (y) arise from or
are increased by a change after Closing of any accounting period or accounting
practice of an Acquired Entity, or (z) are attributable to the unreasonable
default or delay of a Buying Party or an Acquired Entity after Closing, and
(iv) any attorneys’ fees or other costs incurred by Buyer or the Acquired
Entities in connection with obtaining any payment from Seller due under this
paragraph (a) of Section 8.2.
          (b) Whenever it is necessary for purposes of paragraph (a) of this
Section 8.2 to determine the portion of any Income Taxes imposed on or incurred
by the Acquired Entities (or any Group) for a Straddle Period, the determination
shall be made, by assuming that the Pre-Closing Period constitutes a separate
taxable period of the Acquired Entities and by taking into account the actual
taxable events occurring during such period (except that exemptions, allowances
and deductions for a Straddle Period that are calculated on an annual or
periodic basis shall be apportioned to the Pre-Closing Period ratably on a per
diem basis and that any Income Taxes resulting from making the
Section 338(h)(10) Elections shall be apportioned 100% to the Pre-Closing
Period).
          (c) Seller and Buyer will, to the extent permitted by applicable Law,
elect with the relevant taxing authorities to close all taxable periods of the
Acquired Entities as of the close of business on the Closing Date.
          (d) Buyer agrees to pay to Seller any refund received after the
Closing Date by Buyer, the Buying Parties or any of the Acquired Entities, in
respect of any Income Taxes for which Seller is liable under paragraph (a) of
this Section 8.2. The Parties shall cooperate in order to take all necessary and
reasonable steps to claim any such refund. Any such refund received by a Party
for the account of the other Party shall be paid to such other Party within
thirty (30) days after such refund is received.
          (e) Seller and Buyer agree that any payment made with respect to Taxes
pursuant to this Section 8.2 or as an indemnity under Article X shall be treated
by the parties on their Tax Returns as an adjustment to the Purchase Price. The
indemnification limitations in Section 10.1(b) shall not apply to the provisions
of this Section 8.2.

-42-



--------------------------------------------------------------------------------



 



     8.3 Tax Proceedings. In the event Buyer, any of the Buying Parties, any of
the Acquired Entities or their Affiliates receives notice (the “Proceeding
Notice”) of any examination, claim, adjustment or other proceeding with respect
to the liability of any of the Acquired Entities for Taxes for any period for
which Seller is or may be liable under paragraph (a) of Section 8.2 or may give
rise to a liability for the breach of any representation in Section 4.13, Buyer
shall notify Seller in writing thereof (the “Buyer Notice”) no later than the
earlier of (a) ten (10) days after the receipt by of the Proceeding Notice, or
(b) ten (10) days prior to the deadline for responding to the Proceeding Notice;
provided, however, that the failure to give such notice shall not release a
Party from its obligations under this Article VIII except to the extent the
other Party was prejudiced as a result thereof. As to any such Taxes for which
Seller is liable under paragraph (a) of Section 8.2, Seller shall be entitled at
its expense to control or settle the contest of such examination, claim,
adjustment or other proceeding, provided Seller notifies Buyer in writing that
it desires to do so no later than the earlier of (i) thirty (30) days after
receipt of the Buyer Notice, or (ii) ten (10) days prior to the deadline for
responding to the Proceeding Notice; provided that Seller may not enter any
settlement that would affect any Tax period (of the Buyer or its Affiliates
(including the Acquired Entities)) subsequent to the Closing Date without the
prior written consent of Buyer, which consent will not be unreasonably withheld.
The parties shall cooperate with each other and with their respective
Affiliates, and will consult with each other, in the negotiation and settlement
of any proceeding described in this Section 8.3.
     8.4 Payment of Taxes. Except as otherwise provided in this Article VIII,
any amount to which a party is entitled under this Article VIII shall be
promptly paid to such party by the Party obligated to make such payment
following written notice to the Party so obligated stating that the Taxes to
which such amount relates are due and providing details supporting the
calculation of such amount.
     8.5 Tax Returns. All Tax Returns which relate to any Income Taxes of the
Acquired Entities for any taxable period of the Acquired Entities ending on or
prior to the Closing Date (including all Tax Returns required as a result of
making the Section 338(h)(10) Elections) shall be prepared and filed by Seller
and all other Tax Returns of the Acquired Entities shall be prepared and filed
by Buyer. The Parties and their respective Affiliates, including the U.S.
Companies, shall cooperate with each other and shall make available all
reasonable and necessary records and timely take all action reasonable and
necessary to allow Seller and its Affiliates to prepare and file the Tax Returns
which they are responsible for preparing and filing under this Section 8.5.
     8.6 Tax Allocation Arrangements. Effective as of the Closing, all
liabilities and obligations between the Acquired Entities, on one hand, and
Seller and any Affiliates thereof, on the other hand, under any tax indemnity,
sharing, allocation or similar agreement or arrangement in effect prior to the
Closing shall be extinguished in full, and any liabilities or rights existing
under any such agreement or arrangement shall cease to exist and shall no longer
be enforceable. Seller and its Affiliates shall execute any documents necessary
to effectuate the provisions of this Section 8.6.
     8.7 VAT.

-43-



--------------------------------------------------------------------------------



 



          (a) Amounts payable pursuant to this Agreement are exclusive of any
applicable VAT chargeable thereon and, subject to Section 12.2, an amount equal
to such VAT including any related interest and penalties shall in each case be
paid by the paying party in addition thereto on production of a valid VAT
invoice.
          (b) Subject to Section 12.2, ProQuest UK Holdings, Ltd. shall issue a
valid VAT invoice to Buyer or the relevant Buying Party and Buyer or the
relevant Buying Party shall, in addition to the allocated Purchase Price
otherwise payable for the UK Assets, pay to ProQuest UK Holdings, Ltd. the
amount of VAT (including any interest and penalties payable thereon) pursuant to
Section 8.7(a).
          (c) In the event that:
               (i) HM Revenue & Customs confirms in writing that the transfer of
the UK Assets to Buyer or the relevant Buying Party is a transfer of a business
as a going concern within the meaning of Article 5 of the Value Added Tax
(Special Provisions) Order 1995 (SI 1995/1268); and
               (ii) the Buyer or relevant Buying Party is not able to obtain
credit by set-off or repayment for the amount paid in respect of VAT under
Section 8.7(b) either as “input tax” for VAT purposes or otherwise by virtue of
an agreement with or a practice or concession of HM Revenue & Customs that it
will give the Buyer or the relevant Buying Party credit by set-off or repayment
of such amount paid in respect of VAT;
subject to Section 12.2, the Seller shall repay to the Buyer or the relevant
Buying Party an amount equal to the amount previously paid in respect of VAT
under Section 8.7(b).
     8.8 Indemnity for Secondary Tax Liabilities. The Buyer covenants with the
Seller to pay to the Seller an amount equivalent to:
          (a) any Tax or any amount on account of Tax which any company treated
for UK Tax purposes as a member of the same group of companies as the Seller
(“Seller Group Company”) is required to pay to a Tax authority as a result of a
failure by any Acquired Entity, the Buyer or any company treated for UK Tax
purposes as a member of the same group of companies as the Buyer (“Buyer Group
Company”) to discharge that Tax where such Tax was primarily chargeable against
the Acquired Entity, the Buyer or any other Buyer Group Company; and
          (b) any costs reasonably and properly incurred in connection with such
Tax or a successful claim under this Section 8.8 as the case may be.
Notwithstanding the foregoing, this Section 8.8 shall not apply to: (x) Tax to
the extent that the Buyer could claim payment in respect of it under Section 8.2
or for breach of the warranties of Section 4.13 (or would have been able so to
claim but for any other limitation or exclusion to the indemnity provided in
Section 8.2 or the warranties in this Agreement), except to the extent a payment
has been made pursuant to Section 8.2 or in satisfaction of a claim for breach
of the warranties in this Agreement and the Tax to which it relates was not paid
by the relevant Acquired Entity or any person on its behalf and (y) Tax to the
extent it has been recovered under

-44-



--------------------------------------------------------------------------------



 



any relevant statutory provision (and for Seller shall procure that no such
recovery is sought to the extent that payment is made hereunder). In the event
of a conflict between the terms of this Section 8.8 and Section 8.2, Section 8.2
shall control.
     8.9 Indemnity for UK Tax Liabilities. The Buyer covenants with the Seller
to pay to the Seller an amount equal to any Tax for which ProQuest UK Holdings,
Ltd. becomes liable as a result of ProQuest Business Solutions UK failing to
meet the requirements of paragraph 19(1)(b) of Schedule 7AC to the Taxation of
Chargeable Gains Act 1992 in circumstances where the requirements of paragraph
19(1)(a) of Schedule 7AC to the Taxation of Chargeable Gains Act 1992 are met in
relation to ProQuest Business Solutions UK.
     8.10 Cooperation and Exchange of Information. Each Party will provide, or
cause to be provided, to the other Party copies of all correspondence received
from any taxing authority by such party or any of its Affiliates in connection
with the liability of any of the Acquired Entities for Taxes for any period for
which such other party is or may be liable under paragraph (a) or (b) of
Section 8.2. The Parties will provide each other with such cooperation and
information as they may reasonably request of each other in preparing or filing
any Tax Return or claim for refund, in determining a liability or a right of
refund or in conducting any audit or other proceeding in respect of Taxes
imposed on the parties or their respective Affiliates. The Parties and their
Affiliates will preserve and retain all Tax Returns, schedules, work papers and
all material records or other documents relating to any such Tax Returns,
claims, audits or other proceedings until the expiration of the statutory period
of limitations (including extensions) of taxable periods to which such documents
relate and until the final determination of any payments which may be required
with respect to such periods under this Agreement and shall make such documents
available to the other Party or any Affiliate thereof, and their respective
officers, employees and agents, upon reasonable notice and at reasonable times,
it being understood that such representatives shall be entitled to make copies
of any such books and records relating to the Acquired Entities as they shall
deem necessary. Any information obtained pursuant to this Section 8.10 shall be
kept confidential, except as may be otherwise necessary in connection with the
filing of Tax Returns or claims for refund or in conducting any audit or other
proceeding. Each party shall provide the cooperation and information required by
this Section 8.10 at its own expense.
     8.11 Tax Settlement. The Seller shall be entitled to enter into any tax
amnesty, dispute resolution method, dispute prevention method, or pre-litigation
settlement with any Tax authorities relevant to Taxes arising in the Pre-Closing
period for which the Seller is or may be liable under Section 8.2(a) or may give
rise to a liability for the breach of any representation in Section 4.13,
subject to the procedure set forth in Section 8.3 and Section 10.4,
respectively.
     8.12 Conflict. In the event of a conflict between the provisions of this
Article VIII and any other provisions of this Agreement, the provisions of this
Article VIII shall control.

-45-



--------------------------------------------------------------------------------



 



ARTICLE IX
CLOSING
     9.1 Closing Date. Unless this Agreement shall have been terminated pursuant
to Article XI hereof, the closing of the Transactions (the “Closing”) shall take
place at the offices of McDermott Will & Emery LLP, 227 West Monroe Street,
Chicago, Illinois, at 10:00 A.M., Chicago time, three (3) Business Days after
all of the conditions to the Closing set forth in Article VII hereof have been
satisfied or waived, or such other date, time and place as shall be agreed upon
by Seller and Buyer (the actual date and time being herein called the “Closing
Date”).
     9.2 The Buyer’s Deliveries. At the Closing, the Buyer shall deliver, or
caused to be delivered, to the Seller the following, in form and substance
reasonably acceptable to the Seller:
          (a) a copy of the certificate of incorporation and bylaws, partnership
agreement or analogous organizational document, as amended, of each Buyer and
each Buying Party, certified by the corporate secretary of Buyer and such Buying
Party;
          (b) a copy of the resolutions duly adopted by the Board of Directors
of Buyer and each Buying Party evidencing its authorization of the execution and
delivery of this Agreement and the consummation of the Transactions, certified
by the corporate secretary of Buyer and such Buying Party;
          (c) the Initial Payment in immediately available U.S. federal funds;
          (d) a certificate of an officer of Buyer (i) certifying the names and
signatures of the officers of Buyer authorized to sign this Agreement and the
other agreements relating hereto and (ii) certifying those matters set forth in
Section 7.2(a) above;
          (e) letters of discharge with respect to each Seller Guarantee listed
on Section 6.9 of the Disclosure Schedule attached hereto, in form reasonably
satisfactory to Seller; and
          (f) such other documents and instruments as counsel for Buyer and
Seller mutually agree to be reasonably necessary to consummate the Transactions.
     9.3 The Seller’s Deliveries. At the Closing, the Seller shall deliver, or
cause to be delivered, to Buyer and the Buying Parties the following, in form
and substance reasonably acceptable to the Buyer:
          (a) a copy of the certificate of incorporation and bylaws, partnership
agreement or analogous organizational document of each Acquired Entity certified
by the corporate secretary of such Acquired Entity;
          (b) certificates evidencing the Stock properly endorsed or with stock
powers executed in blank or otherwise in form sufficient to convey title thereto
to Buyer or the Buying Parties free and clear of all Liens and Restrictions,
except for Permitted Liens;

-46-



--------------------------------------------------------------------------------



 



          (c) certificates of Good Standing or comparable status as of a recent
date with respect to the U.S. Companies from the Secretary of State (or other
appropriate governmental official) of the State of Delaware and from the
appropriate Governmental Authority with respect to each of the U.S. Companies;
          (d) a certificate of an officer of Seller (i) certifying the names and
signatures of the officers of Seller authorized to sign this Agreement and any
other agreements relating hereto and (ii) certifying those matters set forth in
Section 7.1(a) above;
          (e) a copy of the resolutions duly adopted by the Board of Directors
of Seller evidencing its authorization of the execution and delivery of this
Agreement and the consummation of the Transactions, certified by the corporate
secretary of Seller;
          (f) A Restrictive Covenant Agreement in the form of Exhibit C attached
hereto; and
          (g) such other documents and instruments as counsel for Buyer and
Seller mutually agree to be reasonably necessary to consummate the Transactions.
     9.4 Deliveries by both Buyer and Seller. At the Closing, Seller and Buyer
(or the relevant Buying Party) will execute and deliver, and will cause their
Affiliates to deliver, as applicable, the following agreements:
          (a) The Foreign Transfer Documents to which they are a party, taking
into account all applicable registration, notice and other provisions of
applicable Law;
          (b) Transition Services Agreement in the form of Exhibit D hereto.
     9.5 Inability to Obtain Consents and Approvals. To the extent that any
Consent or other consent, approval, waiver, authorization, novation, notice or
filing which is necessary for the effectiveness after Closing of any Disclosed
Contract or the effective transfer to Buyer or the relevant Buying Party of any
Foreign Asset cannot be obtained or made and, as a result thereof, the full
benefits of such Disclosed Contract or Foreign Asset cannot be provided to the
Buyer or the relevant Buying Party, as applicable, following Closing; then, if
Buyer so requests, the Buying Parties and Seller, through their respective
Affiliates, as appropriate, will cooperate with each other and enter into such
mutually agreeable, reasonable and lawful arrangements (including
subcontracting, subleasing or sublicensing, if permitted) in an attempt to
provide to the parties the economic (taking into account all burdens and
benefits, including tax costs and benefits) and operational equivalent, to the
extent permitted, of providing for Buyer or the Buying Parties the benefit of
such Disclosed Contracts or Foreign Asset, and the performance by Buyer or the
Buying Parties of all obligations under such Disclosed Contract; provided,
however, that the Buyer or the Buying Parties and Seller will not be required to
enter into such an arrangement with respect to any Disclosed Contract which is
no longer in full force and effect; and, provided, further, that such economic
and operational equivalent does not include the provision of lost revenues or
profits in the event that any Person terminates a Disclosed Contract or other
prior relationship with the Seller.

-47-



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
     10.1 Agreement to Indemnify.
          (a) Subject to the limitations provided herein, Seller shall indemnify
and hold harmless Buyer, the Buying Parties (if any), the Acquired Entities and
their respective Affiliates (collectively, the “Buyer Indemnitees”) to the
extent set forth in this Article X in respect of any Losses reasonably and
proximately incurred by Buyer Indemnitees as a result of any (i) inaccuracy or
misrepresentation in any representation or warranty of Seller made herein, (ii)
breach of or failure to perform any covenant, agreement or obligation of the
Seller in this Agreement or any agreement, document or certificate delivered
hereunder, (iii) failure to pay, perform or satisfy any of the Excluded
Liabilities, or (iv) the litigation and SEC investigation disclosed on
Section 4.16 of the Disclosure Schedule.
          (b) Notwithstanding the foregoing Section 10.1(a):
               (i) Seller shall not be liable under clause (i) of
Section 10.1(a) of this Agreement in respect of any claim (or group of directly
related claims) subject to clause (i) Section 10.1(a): (A) having a value of not
more than One Hundred Thousand Dollars ($100,000) (“Qualified Claims”) and
(B) until all Losses in respect of all Qualified Claims exceed Five Million
Dollars ($5,000,000) in the aggregate (the “Minimum Amount”), and thereafter
Seller shall be liable, subject to the other limitations provided for elsewhere
in this Agreement, for all Losses for Qualified Claims to the extent in excess
of the Minimum Amount;
               (ii) The aggregate liability of Seller for all Losses under
clause (i) of Section 10.1(a) of this Agreement shall not exceed Forty Million
Dollars ($40,000,000) (the “Maximum Amount”);
               (iii) Seller shall have no liability to indemnify any Buyer
Indemnitee for any Losses related to any liability to the extent that is
reflected or reserved for (i) in the calculation of Closing Working Capital
Value or (ii) on the Financial Statements or the Reference Statement; and
               (iv) The Minimum Amount and the Maximum Amount will not apply to
any claims under clauses (ii), (iii) or (iv) of Section 10.1(a) of this
Agreement.
          (c) Buyer shall indemnify and hold harmless Seller and its Affiliates
(collectively the “Seller Indemnitees” and, together with the Buyer Indemnitees,
the “Indemnitees”) to the extent set forth in this Article X in respect of any
and all Losses reasonably and proximately incurred by any Seller Indemnitee as a
result of any (i) inaccuracy or misrepresentation in any representation or
warranty of Buyer made herein, (ii) breach of or failure to perform any
covenant, agreement or obligation of Buyer or any Buying Party in this Agreement
or any agreement, document or certificate delivered hereunder; (iii) as a result
of liabilities of the Acquired Business including liabilities arising from
matters, facts and circumstances set forth in the Disclosure Schedule;
(iii) Seller Guarantees in accordance with Section 6.9; or (iv) failure to pay,
perform or satisfy any of the Foreign Liabilities.

-48-



--------------------------------------------------------------------------------



 



     10.2 Survival of Representations and Warranties. All representations and
warranties shall survive the Closing and expire on April 1, 2008, provided,
however, that (a) the representations and warranties in Section 4.13 shall
survive until the expiration of the applicable statute of limitations period
relevant thereto and (b) the representations and warranties in Section 4.18
shall survive until the third anniversary of the Closing Date. The covenants,
agreements or obligations of the Parties that are to be performed prior to the
Closing hereto shall survive the Closing for a period of one (1) year, and each
of the other covenants, agreements or obligations of the Parties to be performed
following Closing shall survive until the first anniversary of the date that the
covenant was to be performed in full; provided, however, that if there is no
specified period in which such covenant, agreement or obligation is to be
performed, it shall survive until the expiration of the applicable statute of
limitations period therefor. Any cause of action for breach of a representation
or warranty, covenant, agreement or obligation contained herein shall expire and
terminate unless the party claiming that such breach occurred delivers to the
other party written notice and a reasonably detailed explanation of the alleged
breach on or before 5:00 P.M., New York time, on the date on which such
representation or warranty, covenant, agreement or obligation expires pursuant
to this Section 10.2.
     10.3 Notice of Claims for Indemnification. If any Indemnitee shall believe
that such Indemnitee is entitled to indemnification pursuant to Section 10.1 in
respect of any Losses, such Indemnitee shall give the appropriate indemnifying
party (the “Indemnifying Party”) written notice within ten (10) Business Days of
its becoming aware thereof; provided, however, the failure to give such notice
shall not release the Indemnifying Party from its obligations under this
Article X except to the extent that the Indemnifying Party is prejudiced by such
failure. Any such notice shall set forth in reasonable detail, and to the extent
then known, the basis for such claim for indemnification.
     10.4 Defense of Claims. In connection with any claim for which
indemnification has been sought under this Article X resulting from or arising
out of any claim or Proceeding against an Indemnitee by a Person that is not a
party hereto (a “Third Party Claim”), the Indemnifying Party may assume the
defense of any such claim or Proceeding (unless such Indemnitee elects not to
seek indemnity hereunder for such claim), upon written notice to the relevant
Indemnitee. If the Indemnifying Parties shall have assumed the defense of any
claim or Proceeding in accordance with this Section 10.4, the Indemnifying
Parties shall be authorized to consent to a settlement of, or the entry of any
judgment arising from, any such claim or Proceeding, without the prior written
consent of such Indemnitee; provided, however, that the Indemnifying Parties
shall pay or cause to be paid all amounts arising out of such settlement or
judgment concurrently with the effectiveness thereof (less any unapplied portion
of the Minimum Amount and up to the Maximum Amount); provided, further, that the
Indemnifying Parties shall not be authorized to encumber any of the assets of
any Indemnitee or to agree to any restriction that would apply to any Indemnitee
or to its conduct of business; and provided, further, that a condition to any
such settlement shall be a complete and full release with prejudice of such
Indemnitee and its Affiliates, officers, employees, consultants and agents with
respect to such claim. Each Indemnitee shall be entitled to participate in (but
not control) the defense of any such action, with its own counsel and at its own
expense. Each Indemnitee shall, and shall cause each of its Affiliates,
officers, employees, consultants and agents to, cooperate fully with the
Indemnifying Parties in the defense of any claim or Proceeding being defended by
the Indemnifying Parties pursuant to this Section 10.4. The assumption of any
defense hereunder by an Indemnifying

-49-



--------------------------------------------------------------------------------



 



Party shall not be deemed an admission of responsibility for the underlying
claim. If the Indemnifying Parties do not assume the defense of any claim or
Proceeding resulting therefrom in accordance with the terms of this
Section 10.4, such Indemnitee must defend against such claim or Proceeding. The
Indemnitee shall not pay, or permit to be paid, any part of the Third Party
Claim unless the Indemnifying Parties consent in writing to such payment or
unless a final judgment from which no appeal may be taken by or on behalf of the
Indemnifying Party is entered against the Indemnified Party for such Third Party
Claim. If the Indemnitee assumes the defense of any such claims or proceeding in
accordance with this section and proposes to settle such claims or proceedings
prior to a final judgment thereon or to forego any appeal with respect thereto,
then the Indemnitee shall give the Indemnifying Party prompt written notice
thereof and the Indemnifying Party shall have the right to participate in the
settlement or assume or reassume the defense of such claims or proceeding.
     10.5 Subrogation. To the extent that any Indemnifying Party discharges any
claim for indemnification hereunder, such Indemnifying Party shall be subrogated
to all rights of any Indemnitee against third parties, including all rights
relating to claims under any insurance, contracts, common law or otherwise.
     10.6 Indemnification Calculations. The amount of any Losses for which
indemnification is provided under this Article X shall be computed net of any
insurance proceeds or other recoveries available to any Indemnitee in connection
with such Losses and net of any Tax benefits arising by reason of any such Loss.
     10.7 Tax Treatment. The parties agree that any indemnification payments
made pursuant to this Agreement shall be treated for tax purposes, as between
Buyer and Seller, as an adjustment to the Purchase Price, unless otherwise
required by applicable Law or Governmental Authority interpretations thereof.
     10.8 Exclusive Remedy. Except as otherwise provided in this Agreement and
except for claims based on the fraud of a Party or for injunctive relief under
Section 12.10 hereof, the indemnification provisions in Article VIII and
Article X of this Agreement shall provide the sole and exclusive remedy of the
parties hereto, their Affiliates, and any of their officers, directors,
employees, stockholders, agents and representatives with respect to any and all
Losses of any kind or nature whatever incurred because of or resulting from or
arising out of this Agreement, the Transactions, the Business, the Acquired
Business and any of their assets and liabilities (other than Losses to the
extent resulting from the failure of the Buying Parties to complete the
Transactions other than for reasons permitted by the Agreement). In furtherance
of the foregoing, each Party hereby waives (and agrees not to bring any suit,
claim or proceeding in respect of), on its own behalf and on behalf of its
Affiliates and of any of their officers, directors, employees, stockholders,
agents and representatives, to the fullest extent permitted under applicable
Law, any and all rights, claims and causes of action any of them may now or
hereafter have against the other Party and its Affiliates and their officers,
directors, employees, stockholders, agents and representatives, arising under or
based upon any Law (including any such rights, claims or causes of action
relating to CERCLA or any other Environmental Law or arising under or based upon
common law) or otherwise (except pursuant to Section 6.7 or Article X or
Section 12.10 of this Agreement).

-50-



--------------------------------------------------------------------------------



 



ARTICLE XI
TERMINATION
     11.1 Termination Events. Without prejudice to other remedies which may be
available to the parties by Law or this Agreement, this Agreement may be
terminated and the Transactions may be abandoned prior to Closing:
          (a) by mutual written consent of the parties hereto;
          (b) by Buyer or Seller, by written notice to the other if:
               (i) the Closing shall not have been consummated on or before 5:00
p.m., Chicago time on the Termination Date, unless extended by written agreement
of the Parties hereto; provided, however, that the right to terminate this
Agreement under this Section 11.1(b) shall not be available to any Party whose
failure to perform or comply with any of its obligations under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing to occur by such date; or
               (ii) any Governmental Authority shall have enacted, promulgated,
issued, entered or enforced (A) any Law prohibiting the Transactions or making
them illegal, (B) any injunction, judgment, order or ruling or taking any other
action, in each case, permanently enjoining, restraining or prohibiting the
Transactions, which shall have become final and nonappealable.
          (c) by Buyer:
               (i) if any of the conditions set forth in Sections 7.1 shall have
become incapable of fulfillment;
               (ii) if all of the conditions set forth in Article VII shall have
been satisfied and the Seller shall not have made all of the deliveries required
by Sections 9.3 or 9.4 on or before ten (10) days following the date designated
for Closing pursuant to Section 9.1; or
               (iii) if the Supplemental Information disclosed by Seller
pursuant to Section 6.12 demonstrates that a Material Adverse Effect has
occurred and is not capable of being cured prior to the Termination Date.
          (d) by Seller:
               (i) if any of the conditions set forth in Section 7.2 shall have
become incapable of fulfillment;
               (ii) if all of the conditions set forth in Article VII shall have
been satisfied and (i) the Buying Parties shall not have made all of the
deliveries required by Sections 9.2 or 9.4 on or before ten (10) days following
the date designated for Closing pursuant to Section 9.1; or

-51-



--------------------------------------------------------------------------------



 



                 (iii) within two (2) Business Days (but not thereafter)
following the date its board of directors authorizes Seller to negotiate and
execute a definitive acquisition agreement providing for a Superior Proposal.
     11.2 Effect of Termination. In the event of any termination of the
Agreement as provided in Section 11.1 above, then all further obligations of the
Parties under this Agreement shall terminate without further liability on the
part of any Party to the others, other than (a) with respect to the obligations
of Buyer and the Seller under the Confidentiality Letter and Sections 6.5, 11.3
and 12.3 of this Agreement and (b) as to liability for any intentional or
fraudulent misrepresentation, breach or default in connection with any warranty,
representation, covenant or obligation given, occurring or arising prior to the
date of termination.
     11.3 Termination Fee. In the event that this Agreement is terminated by the
Seller pursuant to Section 11.1(d)(iii), Seller shall pay in cash to Buyer a
termination fee equal to Ten Million Dollars ($10,000,000) (the “Termination
Fee”), which shall be payable by wire transfer within two (2) Business Days of
the date of termination, as Buyer’s sole and exclusive remedy due to such
termination, whether under this Agreement, common law, state or federal statute,
or otherwise. Buyer’s acceptance of the Termination Fee shall constitute
conclusive evidence that this Agreement has been validly terminated and that
Buyer shall not have any right of action under any theory against Seller or any
of its Affiliates as a result of this Agreement, its termination, the
Transactions, or anything related thereto, except for claims based on the fraud
of Seller.
ARTICLE XII
MISCELLANEOUS AGREEMENTS OF THE PARTIES
     12.1 Notices. All communications provided for hereunder shall be in writing
and shall be deemed to be given when delivered in person or by private courier
with receipt, when telefaxed and received, and,
If to Buyer:
Snap-on Incorporated
2801 80th Street
Kenosha, Wisconsin 53143
Attention: Martin M. Ellen, Chief Financial Officer
Fax: 262-656-5221
with a copy to:
Snap-on Incorporated
2801 80th Street
Kenosha, Wisconsin 53143
Attention: Susan F. Marrinan, Chief Legal Officer
Fax: 262-656-4762

-52-



--------------------------------------------------------------------------------



 



Quarles & Brady LLP
One South Pinckney Street
Suite 600
Madison, Wisconsin 53701-2113
Attention: Mark T. Ehrmann, Esquire
Fax: 608-294-4944
If to Seller:
ProQuest Company
789 Eisenhower Parkway
P.O. Box 1346
Ann Arbor, MI 48106
Attention: General Counsel
Fax: 734-997-4040
with a copy to:
McDermott Will & Emery LLP
227 West Monroe Street
Chicago, IL 60606
Attention: Thomas J. Murphy, P.C.
Fax: 312-984-7700
or to such other address as any such party shall designate by written notice to
the other parties hereto.
     12.2 Transfer Taxes. The Buyer shall be responsible for the payment of the
first One Million Dollars ($1,000,000) of all VAT, sales and transfer taxes, if
any, which may be payable with respect to the consummation of the Transactions
and the Seller will be responsible for the payment of all other remaining VAT,
sales and transfer taxes. To the extent any exemptions from such taxes are
available, Buyer and Seller shall cooperate to prepare any certificates or other
documents necessary to claim such exemptions. For the avoidance of doubt, the
Seller shall not be responsible for the payment of VAT for which a credit will
be received and retained by set-off or repayment for that amount as “input tax”
for VAT purposes, such VAT to be the responsibility of the Buyer or relevant
Buying Party, as the case may be.
     12.3 Expenses. Subject to Section 12.2, the Seller and the Buyer shall each
pay their respective expenses (such as legal, investment banker and accounting
fees) incurred in connection with the origination, negotiation, execution and
performance of this Agreement, except that Buyer shall be responsible for the
payment of all filing fees under the HSR Act and any other Antitrust Laws.
     12.4 Non-Assignability. This Agreement shall inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns. This Agreement shall not be assigned by operation of Law or otherwise
by any party hereto without the express prior

-53-



--------------------------------------------------------------------------------



 



written consent of the other parties, and any attempted assignment, without such
consent, shall be null and void.
     12.5 Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the parties hereto.
No waiver by either party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and executed by the party so waiving. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.
     12.6 Schedules. The Disclosure Schedule is hereby incorporated by reference
and made a part of this Agreement. Any fact or item which is disclosed on any
section or subsection of the Disclosure Schedule or in the Financial Statements
in such a way as to make its relevance to a representation or representations
made elsewhere in this Agreement or to the information called for by another
section or subsection of the Disclosure Schedule to this Agreement reasonably
apparent shall be deemed to be an exception to such representation or
representations or to be disclosed on such other section of the Disclosure
Schedule or in the Financial Statements, as the case may be, notwithstanding the
omission of a reference or cross-reference thereto; provided, however, that the
matters disclosed in Section 4.16 of the Disclosure Schedule shall not be deemed
to be disclosed pursuant to Section 4.11 of the Disclosure Schedule. Any fact or
item disclosed on any section or subsection of the Disclosure Schedule hereto
shall not by reason only of such inclusion be deemed to be material and shall
not be employed as a point of reference in determining any standard of
materiality under this Agreement.
     12.7 Third Parties. Except for the rights provided in Sections 6.7, 6.8,
and 10.1, this Agreement does not create any rights, claims or benefits inuring
to any Person that is not a party hereto nor create or establish any third party
beneficiary hereto.
     12.8 Currency. All references to currency, monetary values and dollars set
forth herein shall mean U.S. dollars and all payments hereunder shall be made in
U.S. dollars.
     12.9 Governing Law; Submission to Jurisdiction; Waivers. This Agreement and
each other document delivered pursuant to this Agreement shall be governed by,
and construed in accordance with, the Laws of the State of Delaware. Each of the
Parties agrees that if any dispute is not resolved by the Parties, it shall be
resolved only in the Courts of the State of New York sitting in the County of
New York or the United States District Court for the Southern District of New
York and the appellate courts having jurisdiction of appeals in such courts
(collectively, the “Proper Courts”). In that context, and without limiting the
generality of the foregoing, each of the Parties irrevocably and unconditionally
(a) submits for itself and its property in any action relating to this Agreement
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Courts of the State of New York sitting in the
County of New York, the court of the United States of America for the Southern
District of New York, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such action
shall be heard and determined in such New York State court or, to the extent
permitted by law, in such federal court; (b) consents that any such action may
and shall be brought in such courts and waives any objection that it may now or
thereafter have to the venue or jurisdiction of any such action in any such

-54-



--------------------------------------------------------------------------------



 



court or that such action was brought in an inconvenient court and agrees not to
plead or claim the same; (c) waives all right to trial by jury in any action
(whether based on contract, tort or otherwise) arising out of or relating to
this Agreement or any document delivered pursuant to this Agreement, or its
performance under or the enforcement of this Agreement or any document delivered
pursuant to this Agreement; (d) agrees that service of process in any such
action may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address as provided in Section 12.1; and (e) agrees that
nothing in this Agreement or any document delivered pursuant to this Agreement
shall affect the right to effect service of process in any other manner
permitted by the Laws of the State of New York.
     12.10 Injunctive Relief. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Proper Courts,
without bond or other security being required, this being in addition to any
other remedy to which they are entitled at law or in equity.
     12.11 Entire Agreement. This Agreement and the Disclosure Schedule hereto
and agreements referred to herein (including the Confidentiality Letter) set
forth the entire understanding of the parties hereto as to matters not expressly
excepted or excluded herefrom.
     12.12 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:
          (a) when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;
          (b) the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;
          (c) whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;
          (d) the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
          (e) all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;
          (f) the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
          (g) references to a Person are also to its successors and permitted
assigns; and

-55-



--------------------------------------------------------------------------------



 



          (h) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.
     12.13 Severability. If any provision of this Agreement shall be declared by
any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the Transactions are
fulfilled to the extent possible.
     12.14 Counterparts. This Agreement may be executed in any number of
counterparts (including by means of facsimile or scanned copy), each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.
[Signature Page Follows]

-56-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be
duly executed as of the date first above written.

            PROQUEST COMPANY
      By:   /s/ Alan W. Aldworth       Name:   Alan W. Aldworth      Title:  
Chairman, President & CEO        SNAP-ON INCORPORATED
      By:   /s/ Jack D. Michaels       Name:   Jack D. Michaels      Title:  
Chairman, President and
Chief Executive Officer     

 